Title: Report on Books for Congress, [23 January] 1783
From: Madison, James
To: 

 
Editorial Note
On 1 July 1782 Theodorick Bland proposed that there be compiled “a list of books to be imported for the use of the United States in Congress Assembled.” Following adoption of the motion, Bland, contrary to established usage but probably in accord with his own wish, was not named chairman or even a member of the committee designated to prepare the list. In his stead JM was appointed chairman, with his old mentor John Witherspoon (N.J.) and John Lowell (Mass.) as his colleagues (NA: PCC, No. 186, fol. 39). On 21 November the motion was renewed, presumably by JM, because Witherspoon and Lowell had left Philadelphia earlier that month (Burnett, LettersEdmund C. Burnett, ed., Letters of Members of the Continental
          Congress (8 vols.; Washington, 1921–36)., VI, xlvi, xlviii). This second motion is not recorded in the journal, but Congress on that day reconstituted the committee by replacing these two men with Hugh Williamson (N.C.) and Thomas Mifflin (Del.) (NA: PCC, No. 186, fol. 69). JM alone seems to have prepared the report, although he may have consulted Witherspoon before the learned clergyman returned to his home in Princeton. See William W. Woodward, ed., The Works of the Rev. John Witherspoon, D.D., LL.D.… (4 vols.; Philadelphia, 1802), III, 232–574, passim.
During the latter half of 1782 the primary issues before Congress concerned finance, commerce, prisoners of war, western lands, and international affairs, including the alliance with France, the hoped-for terms of peace, the unsatisfactory relations with Spain, and the treaties with the Netherlands and Sweden. Most of the subject classifications in JM’s report reflect the needs of Congress for the guidance of authoritative works on these topics. See JM Notes, 23 Jan. 1783.
Under many of his subheadings and in several of his references to individual authors JM neglected to specify what particular volumes he had in mind. See, for example, the entries numbered 24, 34, 36, 37, 55, 71, 169, 172, 175, 200, 202, 204, 250, 277, 279, 280. For this reason, neither he nor any other delegate in Congress could have known the exact number of titles and volumes in print by 1783 which were included in his list. Those cited below total approximately 550 titles in about 1,300 volumes. In making this estimate, the present editors have excluded from their count the volumes of an individual author’s work or in a continuing series which would not be published by the close of 1783; works listed by JM that, although separately available in print, were included in a collection also recommended by him; and whatever number of volumes he may have envisaged under his rubric “All political tracts” (No. 280). Whenever a work on his list had appeared simultaneously in two printings, the editors have selected for tallying the set which comprised the fewer volumes.
JM certainly did not derive the names of authors and the titles of their books from a single source. Besides the modest library of James Madison, Sr., and JM’s own growing collection of works, the private libraries of Donald Robertson, the Reverend John Witherspoon, and the Reverend James Madison suggest themselves, as do the institutional libraries of the College of New Jersey, the College of William and Mary, and the Library Company of Philadelphia. For the last of these, see A Catalogue of the Books Belonging to the Library Company of Philadelphia … (Philadelphia, 1789). Again JM may have acquired much information by browsing in Philadelphia bookstores and scanning advertisements in the gazettes of that city.
Among the volumes that attracted JM’s attention were the “near 4000” that Colonel Isaac Zane, Jr., had purchased from Mary Willing Byrd, the widow of Colonel William Byrd III, and brought in October 1781 to Philadelphia for sale at Robert Bell’s bookstore near St. Paul’s Church on Third Street (Edwin Wolf, 2nd, “The Dispersal of the Library of William Byrd of Westover,” Proceedings of the American Antiquarian Society, LXVIII [1957–58], 19–106, and esp. 23–25; Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 133, n. 1; 185, n. 1; V, 404, n. 18). At least at one of Bell’s many auctions during the year beginning on 23 October 1781, JM bought a “few scarce books” from the Byrd collection (ibid., IV, 126–27, nn. 4–5; Edwin Wolf, op. cit., pp. 25–27). William Pritchard, proprietor of another bookstore, who succeeded Bell in October 1782 as Zane’s agent, was still selling books from the collection at the time of JM’s report to Congress and for several years thereafter (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., IV, 126; 127, n. 4; Edwin Wolf, op. cit., pp. 28–29, 31). Although eighty-two of the titles in the Byrd collection were also among those recommended by JM in his report to Congress, at least fifty of the eighty-two were so familiar and so obviously appropriate for inclusion in his list that he most probably jotted them down from memory (John Spencer Bassett, ed., The Writings of “Colonel William Byrd, of Westover in Virginia, Esqr.” [New York, 1901], pp. 413–43).
During January 1783, when Thomas Jefferson was rooming at JM’s boarding house in Philadelphia, the two men surely conversed on the subject of a reference library for Congress. By comparing entries in Jefferson’s so-called “1783 catalogue” (microfilm of MS in Mass. Historical Society), especially with JM’s report under the caption “America,” a kinship between the two lists is made evident. Most striking are the eleven entries between “Wafer’s Voyages” (No. 215) and “Ellis’s voyage to Hudson’s Bay” (No. 225). Except for variations in spelling and capitalization, these entries in the “catalogue” and the report are identical. They embrace a total of thirty-one explorers’ accounts, but twenty-four of them were to be found only in printed collections. Of the twenty-four, twenty-one were printed only in Samuel Purchas (No. 239) or Richard Hakluyt (No. 240). Jefferson’s “catalogue,” which was a record of works he already possessed and of others he desired to acquire, contains on a preliminary page the date “1783, Mar. 6”; but it was an expanding record, and its contents at any given date cannot be known (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The
          Papers of Thomas Jefferson (18 vols. to date; Princeton, N.J., 1950——)., VI, 216). For this reason, it is at least possible that JM derived the sequence of eleven entries from the holdings of the Library Company of Philadelphia or other sources, and that Jefferson thereupon used JM’s list to add to his own, rather than vice versa.
In this connection, it probably is relevant to note that the two men were together during only the last four weeks preceding the submission of the report by JM, that during this period JM was much occupied with important financial and other issues before Congress, that the closest parallel between the entries in his book list and those in Jefferson’s “1783 catalogue” is under the caption “America,” the final section of the list, and that JM, having been a member of the committee since 1 July, and its chairman since 21 November 1782, was not customarily laggard in fulfilling an assignment. About 35 of his definite recommendations were of titles apparently owned by the Library Company of Philadelphia in 1782 but not entered in Jefferson’s “catalogue,” while about 140 others could have been derived from the holdings of that company as well as from that “catalogue.” See also E[mily] Millicent Sowerby, comp., Catalogue of the Library of Thomas Jefferson (5 vols.; Washington, 1952–59).
Imperfections undoubtedly remain in the titles cited. The growing number of bibliographical aids prepared by authorities of presumably equal expertness, or at least of high reputation, often disagree concerning the punctuation, capitalization, and occasionally even the spelling or wording of the same edition of a work. To reconcile these differences by scanning the title pages was in numerous instances a manifest impossibility. The editors are confident only that where JM specified a work by naming the author, suggesting the title, or both, they have correctly identified his entry.
In general the format adopted for presentation of the list represents an attempt to establish the “ideal” purchase for all JM’s entries, except No. 280. Included are the date of original publication and the date of the latest, or in certain cases of an earlier, superior, edition as of 1783. Omitted, on the other hand, are references to the many editions which, though dated even later than those selected, are incomplete or obviously inferior. Abbreviated titles are used; otherwise the present footnotes would be at least four times longer than they now are. The names of translators, unless specified by JM or known to have importantly enhanced the value of a work by their editing or augmentation of it, are not mentioned. Finally, the nature and length of this report are believed to warrant numbering JM’s entries sequentially and placing each footnote immediately after the volume to which it refers rather than grouping all the annotations at the close of the list.
 
[23 January 1783]
The Committee instructed on the motion of Col. Bland to report a list of books proper for the use of Congress, recommend that Superitendt. of Finance & the Secy. of Congress be empowered to take order for procuring the books enumerated below; the same when procured to be under the care of the said Secy.


[1]  Encyclopédie Méthodique

   
   Charles Joseph Panckoucke (1736–1798) et al., eds., Encyclopédie méthodique, ou par ordre de matières … (192 vols., Paris and Liège, 1782–1832). For Thomas Jefferson’s and JM’s interest in this work, see Sidney L. Jackson, “The Encyclopédie Méthodique, A Jefferson Addendum,” Virginia Magazine of History and Biography, LXXIII (1965), 303–11.


[2]  Dictionaire de l’homme d’Etât

   
   Jean Baptiste René Robinet (1735–1820) et al., eds., Dictionnaire universel des sciences morale, économique, etc., ou bibliothèque de l’homme d’état … (30 vols., London [i.e., Neuchâtel], 1777–1783).






Law of Nature and Nations

   
   General captions, as above, were written by JM in the left margin of his manuscript and have been italicized by the present editors.



[3]  Cudworth’s Intellectual System

   
   Ralph Cudworth (1617–1688), The True Intellectual System of the Universe … (London, 1678; 2d ed., 2 vols., London, 1743).


[4]  Cumberland’s Law of Nature

   
   Richard Cumberland (1632–1718), A Treatise of the Laws of Nature … (London, 1672; 2d ed., London, 1727).


[5]  Wolfius’s Law of Nature

   
   Christian (1679–1754), Freiherr von Wolff, Institutions du droit de la nature et des gens … (Two separate Latin original works: (1) 8 parts, Frankfort, Leipzig, and Magdeburg, 1740–1748, and (2) Magdeburg, 1749; Elie Luzac [1723–1796], tr. and ed., 6 vols.; 2 vols., Leyden, 1772).


[6]  Hutchinson’s Moral Philosophy

   
   Francis Hutcheson, Sr. (1694–1747), A System of Moral Philosophy … (Latin original MS; Francis Hutcheson, Jr. [ca. 1722–ca. 1773], tr. and ed., 2 vols., London and Glasgow, 1755).


[7]  Beller’s delineation of universal Law

   
   Fettiplace Bellers (1687–1732), A Delineation of Universal Law … (Posthumous, London, 1740; 3d ed., London, 1754).


[8]  Ferguson’s analysis of Mor: Philosophy

   
   Adam Ferguson (1723–1816), Institutes of Moral Philosophy … (Original work, title according with JM’s entry, Edinburgh, 1761; rev. and superseded by above title, Edinburgh, 1769; 3d ed., Edinburgh, 1773). Ferguson had served as secretary to the Carlisle peace commission in 1778 (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., III, 272, n. 2). See No. 156 for one of Ferguson’s works owned by JM.


[9]  Rutherforth’s institutes of Natural Law

   
   Thomas Rutherforth (1712–1771), Institutes of Natural Law … (2 vols., Cambridge, 1754–1756). This is a commentary on the work next listed.


[10]  Grotius’s Law of Nature and Nations

   
   Hugo Grotius (Huig van Groot) (1583–1645), The Rights of War and Peace; Wherein Are Explained the Law of Nature and Nations … (Latin original ed., Paris, 1625; English ed., 3 vols., London, 1738). For previous references to Grotius, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., IV, 16, n. 23; V, 92; 93, n. 7; 437, n. 2; for other works by the same author in the book list, see Nos. 16 and 94.


[11]  Puffendorf’s Law of Nature and Nations with notes by Barbeyrac

   
   Samuel (1632–1694), Freiherr von Pufendorf, The Law of Nature and Nations … (Latin original ed., Lund, 1672; Jean Barbeyrac [1674–1729], tr. and ed., French ed., Avec des notes, Amsterdam, 1706; English ed., variant title, London, 1710; 4th ed., above title, London, 1749). For a previous reference to this work, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 437, n. 2. For other works by Pufendorf, see Nos. 12 and 89; for others involving Barbeyrac, Nos. 30 and 34e.


[12]  Puffendorf de officio hominis et civis

   
   Samuel, Freiherr von Pufendorf (see No. 11), The Whole Duty of Man, according to the Law of Nature … (Latin original ed., a résumé of No. 11, Lund, 1673; English ed., London, 1691; 4th ed., London, 1716).


[13]  Vattell’s Law of Nature and Nations

   
   Emerich de Vattel (1714–1767), The Law of Nations; or, Principles of the Law of Nature … (French original ed., Neuchâtel and Leyden, 1758; English ed., 2 vols., London, 1759–1760; 2d ed., 2 vols. in 1, London, 1760). For Vattel, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., II, 132–33; 135, n. 12; IV, 16, n. 23; V, 437, n. 2.


[14]  Vattell’s Questions in Natural Law

   
   Emerich de Vattel (see No. 13), Questions de droit naturel … (Berne, 1762).


[15]  Burlamaqui’s Law of Nature & Nations

   
   Jean Jacques Burlamaqui (1694–1748), The Principles of Natural Law. In Which the True System of Morality and Civil Government Are Established … (French original ed., 2 vols., Geneva, 1747; English ed., 2 vols., London, 1748; 2d ed., 2 vols., London, 1763).


[16]  Grotius’s Mare liberum

   
   Hugo Grotius (see No. 10), Mare liberum, sive, de jure quod Batavis competit ad indicana commercia dissertatio … (Leyden, 1609; 2d ed., Leyden, 1663).


[17]  Selden’s Mare clausum

   
   John Selden (1584–1654), Mare clausum; The Right and Dominion of the Sea … (Latin original ed., London, 1635; English ed., London, 1663).


[18]  Molloy de jure maritimo

   
   Charles Molloy (1646–1690), De jure maritimo et navali; or, A Treatise of Affairs Maritime and of Commerce … (London, 1676; 10th ed., 2 vols., London, 1778).


[19]  Beaux lex mercatoria

   
   Wyndham Beawes (d. ca. 1777), Lex mercatoria rediviva: or, The Merchant’s Directory … (London, 1750; Thomas Mortimer [1730–1810], continuator, 4th ed., London, 1783).


[20]  Jacob’s lex mercatoria

   
   Giles Jacob (1686–1744), Lex mercatoria: or, The Merchant’s Companion … (London, 1718; 2d ed., London, 1729).


[21]  Lee on captures

   
   Richard Lee, A Treatise of Captures in War … (London, 1759). The treatise, which deals exclusively with captures at sea, is chiefly a translation of part of a work by Bynkershoek, for whom see No. 30a.



[22]  Ordinances of Marine of France

   
   Ordonnance de la marine, du mois d’août 1681. Commentée & conferée sur les anciennes ordonnances, le droit romain & les nouveaux règlemens … (2d ed., Paris, 1747).


[23]  Admiralty Laws of G. Britain

   
   Laws, Ordinances, and Institutions of the Admiralty of Great Britain … (London, 1746; 4th ed.[?], 2 vols., London, 1776).


[24]  do.   of the several others of Europe

   
   Unless this sweeping entry signifies uncertainty, it betrays overconfidence. Innumerable copies of maritime ordinances, orders in council, edicts, and regulations, averaging between four and twelve pages, were constantly being printed, and the flow was accelerated by the fact of war; but the day when each maritime power of Europe would publish these promulgations as a codified whole was still largely in the future. If JM meant to indicate the collecting of admiralty laws as separately published, spatial considerations prohibit making the attempt in the present volume. If he meant that only those laws already codified should be purchased, he can be easily accommodated. There appear to have been available within this meaning in 1783 one useful general work in French; the Dutch code, years in the building; and the Russian code, published, 2 volumes in 1, St. Petersburg, in 1781. This last-named work, however, is not cited below, for it would scarcely have been included in a library of Congress in 1783.



   
   24a. René Josué Valin (1695–1765), Nouveau commentaire sur l’ordonnance de la marine du mois d’août 1681. Où se trouve la conférence des anciennes ordonnances des us & coutumes de la mer, tant du royaume que des pays étrangers, & nouveaux règlemens concernans la navigation & le commerce maritime … (2 vols., La Rochelle, 1760; 3d ed., 2 vols., La Rochelle, 1776).



   
   24b. Recüeil van alle de Placaten, Ordonnatien, Resolutien, Instructien, lysten en Waarchouwinger, betreffende de Admiraliteyten, Convoyen, Licenten, en verdere Zee-saarken … (11 vols., The Hague, 1701–1773; Generale Index … 2 vols., The Hague, 1773–1775).


[25]  Wiquefort’s Ambassador

   
   Abraham van Wicquefort (1598–1682), The Ambassador and His Functions, to Which Is Added, an Historical Discourse concerning the Election of the Emperor … (French original ed. of L’ambassadeur, 2 vols., The Hague, 1680–1681; of Discours historique, Paris, 1658; works combined, 2 vols., Cologne, 1689–1690; English ed., variant title, 2 vols. in 1, London, 1716; 3d ed., above title, 2 vols., London, 1740).


[26]  El Embaxador, par Antoine de Vera

   
   Juan Antonio Vera Figueroa y Zúñiga (1588–1658), Conde de la Roca, Le parfait ambassadeur … (Spanish original ed., 2 vols. in 1, Seville, 1620; French ed., 2 vols., Leyden, 1709).


[27]  L’Ambasciatore Politice Christiano, par le prince Charles Marie Carafe

   
   Carlo Maria Caraffa (1646–1695), Prince de la Roccella e di Buteria, L’ambasciatori politiche-christiane.… This title comprises the second part of Caraffa’s Opere (3 parts in one vol., Mazzarino, 1692). When L’ambasciatori was first published has not been ascertained, but in all probability it was after 1684, when the author was Spanish ambassador to Rome, and it was certainly before the date in 1688 when, translated into Spanish, it was published at Palermo.


[28]  De la charge et dignité de l’ambassadeur, par Jean Hotman

   
   Jean Hotman (1552–1636), Sieur de Villiers Saint-Paul, The Ambassador … (“Sieur de Villiers,” only attribution, French original ed., title according with JM’s entry, Paris, 1602; J. S. [probably James Shaw], tr. and ed., English ed., London, 1603). For a charge against this work, see No. 32.


[29]  Le Ministre public dans les cours etrangeres &c, par J. de la Sarraz du Franquesnay

   
   Jean, Sieur de La Sarraz du Franquesnay, Le ministre public dans les cours étrangeres … (Paris and Amsterdam, 1731).


[30]  De foro legatorum par Bynkershock traduit en Francois par Barbeyrac, sous le titre de traite du Juge competent des Ambassadeurs &c. with all his other works.

   
   30a. Cornelis van Bynkershoek (1673–1743), Traité du juge compétent des ambassadeurs, tant pour le civil, que pour le criminel … (Latin original ed., Leyden, 1702; Jean Barbeyrac [see No. 11], tr., French ed., The Hague, 1723; 3d ed., 2 vols., The Hague, 1746).



   
   30b. ———, Cornelii van Bynkershoek, jurisconsulti … opera omnia … (Béat Philippe Vicat [1715–1777], comp. and ed., 2 vols. in 1, Leyden, 1767). JM and his consultants may not have known of the Vicat edition, which included the original Latin version of 30a.


[31]  De legationibus par Alberic Gentilis

   
   Alberico Gentili (1522–1608), De legationibus libri tres … (London, 1585; 2d ed., Hanau, 1607).


[32]  Legatus par Charles Paschal

   
   Carlo Pasquale (1547–1625), Visconte di Quente, Legatus … distinctum in capita septem et septuaginta … (Rouen, 1598; 3d ed., Amsterdam and Leyden, 1645). Pasquale charged that the work of Hotman (No. 28) was no more than extracts from the above.


[33]  Legatus par Frederick Marsalaer

   
   Fredrik van Marselaer (1584–1670), Legatus libri duo … (Variant title, Antwerp, 1618; 2d ed., above title, Antwerp, 1626; 4th ed.[?], Antwerp, 1663).





Treaties and Negociations

[34]  Corps diplomatique

   
   34a. Jean Le Clerc (1657–1736), Négociations secrètes touchant la paix de Munster et d’Osnaburg … (Variant subtitle, 4 vols., The Hague, 1724–1726; 2d ed., 4 vols., The Hague, 1725–1726).




   
   34b. [Jean Yvres de Saint-Prest (d. 1720)], Histoire des traités de paix, et autres négotiations du six-septième siècle … Ouvrage … qui peut servir d’introduction au corps diplomatique … (Posthumous, 2 vols., Amsterdam, 1725).



   
   34c. Jean Dumont (d. 1726), Baron de Carlscroon, comp. and ed., Corps universel diplomatique du droit des gens; contenant … des traitez … faits en Europe depuis le règne de l’empereur Charlemagne jusques à présent … (8 vols., The Hague; 8 vols. in 16, Amsterdam, 1726–1731).



   
   34d. Jean Rousset de Missy (1686–1762), comp. and ed., Supplément au corps diplomatique … (3 vols., Amsterdam, 1726–1731; 2d ed., 3 vols., Amsterdam, 1739).



   
   34e. Jean Barbeyrac (see No. 11), L’histoire des anciens traitez … de l’antiquité depuis les tems les plus reculez jusques à l’empire de Charlemagne … (2 vols., Amsterdam, 1726–1731; 2d ed., 2 vols., Amsterdam, 1739).


[35]  Rymer’s foedera

   
   Thomas Rymer (1641–1713) and Robert Sanderson (1660–1741), comps. and eds., Foedera, conventiones, literae, et cujuscunque generis acta publica, inter reges Angliae et alios quosvis imperatores, reges, pontifices, principes, vel communitates … ab anno 1101, ad nostra usque tempora habita aut tractata … (20 vols., London, 1704–1732; George Holmes [1662–1749], comp. and ed., 2d ed., 20 vols., London, 1727–1735; 3d ed., 10 vols., The Hague, 1739–1745).


[36]  A complete collection of Treaties

   
   As in the case of admiralty codes (No. 24), even a partial fulfillment of this recommendation would fill scores of pages with the titles of international treaties as separately published. The following six collections, in addition to the work listed next above, appear to have been the best and most nearly complete of those available in 1783.



   
   36a. Jean Rousset de Missy (see No. 34d), comp. and ed., Recueil historique d’actes, négotiations, mémoires et traitez, depuis la paix d’Utrecht jusqu’à … celle d’Aixla-Chapelle … (21 vols., Amsterdam, Leipzig, and The Hague, 1728–1754; 2d ed., 21 vols., The Hague, 1728–1755).



   
   36b. John Almon (1737–1805), comp. and ed., A Collection of All the Treaties … between Great Britain and Other Powers, from the Revolution in 1688, to the Present Time … (2 vols., London, 1772). For other compilations with which Almon was involved, see Nos. 36c, 120, and 247a.



   
   36c. John Almon (see No. 36b) and John Debrett (d. 1822), comps. and eds., A Collection of Treaties … Being a Supplement to A Collection of Treaties … from the Revolution in 1688 … (London, 1781). For another work partly edited by Debrett, see No. 120.



   
   36d. William Harris (d. 1770), comp. and ed., A Complete Collection of All the Marine Treaties Subsisting between Great Britain and France, Spain … Tunis, &c. Commencing in the Year 1546, and Including the Definitive Treaty of 1763 … (London, 1763; 2d ed., London, 1779).



   
   36e. José Antonio de Abreu y Bertodano (1717–1775), comp. and ed., Colección de los tratados … hechos … desde antes del establecimiento de la monarchia góthica hasta el feliz reynado del rey N[uestro]. S[oberano]. D[on]. Fernando VI … (12 vols., Madrid, 1740–1752).



   
   36f. Maciej (Matthias) Dogiel (1715–1760), comp. and ed., Codex diplomaticus Poloniae et magni ducatus Lithuaniae in quo pacta, foedera, tractatus pacis … nunc primum ex archivis publicis eruta ac in lucem protracta exhibentur … (Vols. I, IV–V, Vilna, 1758–1764; Vols. II and III never published).


[37]  Abbe Mably’s public law of Europe—principles of Negociation—other political works.

   
   37a. Gabriel Bonnot de Mably (1709–1785), Le droit public de l’Europe; fondé sur les traités … (2 vols., Geneva, 1746; 5th ed., 3 vols., Geneva, 1776). Although JM implied that Des principes des négotiations was a separate work, the phrase constituted the beginning words of the main title in earlier versions of the above.



   
   37b. ———, Concerning Legislation: or the Principles of Laws … (French original ed., 2 vols., Amsterdam, 1776; English ed., 2 vols., Amsterdam, 1777).



   
   37c. ———, De l’étude de l’histoire … (Paris, 1778; 2d ed., Maestricht, 1778).



   
   37d. ———, Doutes proposés aux philosophes économistes, sur l’ordre naturel et essentiel des sociétés politiques … (The Hague, 1768).



   
   37e. ———, Du gouvernement et des loix de la Pologne … (London, 1781). Thomas Jefferson, who while in Europe assisted JM in adding to his personal library, wrote on 2 August 1787, “You have now Mably’s works complete except that on Poland” (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The
          Papers of Thomas Jefferson (18 vols. to date; Princeton, N.J., 1950——)., XI, 662). See also ibid., VIII, 463; XI, 666.



   
   37f. ———, Observations on the History of Greece … (French original ed., Geneva, 1749; English ed., Geneva, 1766).



   
   37g. ———, Observations on the Romans … (French original ed., Geneva, 1751; English ed., London, 1751).



   
   37h. ———, Observations sur l’histoire de France … (2 vols., Geneva, 1765).



   
   37i. ———, Parallèle des romains et des français par rapport au gouvernement … (2 vols., Paris, 1740).



   
   37j. ———, Phocion’s Conversions; or, the Relation between Morality and Politics … (Anon., French original ed., Amsterdam, 1763; William Macbean, tr. and ed., English ed., London, 1769; 2d ed., London, 1770).



   
   37k. ———, Two Dialogues, concerning the Manner of Writing History … (French original ed., Paris, 1783; English ed., London, 1783).


[38]  De la maniere de negocier avec les souverains &c. par Callier.

   
   François de Callières (1645–1717), The Art of Negociating with Sovereign Princes … (French original ed., Paris, 1716; English ed., London, 1716; 3d ed., London, 1738).


[39]  Discours sur l’art de negocier par Pequet

   
   Antoine Pecquet (1704–1762), De l’art de négocier avec les souverains … (Variant title, according with JM’s entry, Paris, 1737; 3d ed., above title, Frankfort and Leipzig, 1764).


[40]  Histoire du traité de Westphalie par le P. Bougeant

   
   (Le Père) Guillaume Hyacinthe Bougeant (1690–1743), (S.J.), Histoire du traité de Westphalie … (2 vols., Paris, 1744; 3d ed., 3 vols., Paris, 1767).


[41]  Burche’s view of negociations between F. & Engld.

   
   Thomas Birch (1705–1766), An Historical View of the Negotiations between the Courts of England, France, and Brussels, from the Year 1592 to 1617 … (London, 1749). For other works involving Birch, see Nos. 57, 119, and 148; for a work that may have been from his pen, 107.


[42]  Negociations du P. Jeannin

   
   Pierre Jeannin (1540–1622), Les négotiations de Monsieur le Président Jeannin … (Nicolas Castille, comp. and ed., 4 vols., Paris, 1656; 3d ed., 4 vols. in 2, Amsterdam, 1695).


[43]        du Cardinal D’ossat

   
   Arnaud (1536–1604) Cardinal d’Ossat, Let[t]res du Cardinal d’Ossat … (Abraham Nicolas Amelot de La Houssaye [1634–1706], comp. and ed., 2 vols., Paris, 1697; 9th ed.[?], 5 vols., Amsterdam, 1732).


[44]        du Maral. d’Estrades

   
   Godefroi Louis (1607–1686), Comte d’Estrades et maréchal de France, Lettres, mémoires et négociations de Monsieur le Comte d’Estrades … (Prosper Marchand [d. 1756], comp. and ed., 9 vols., London [i.e., The Hague], 1743; 2d ed., 9 vols., The Hague, 1763).


[45]        de la paix de Westphalie

   
   Adam Adami (1610–1663), Relatio historica de pacificatione Osnabvrgo-Monasteriensi ex avtographo avctoris restitvta atqve actorvm pacis Vestphalicae … (Anon., variant title, Frankfort on the Main, 1696; Johann Gottfried von Meiern [1692–1745], ed., 2d ed., above title, Leipzig, 1737; 3d ed., Ratisbon, 1739).


[46]        du Maral. de Noailles

   
   Adrien Maurice (1678–1766), Duc de Noailles et maréchal de France, comp., Mémoires politiques et militaires, pour servir á l’histoire de Louis XIV & de Louis XV … (Claude François Xavier Millot [1726–1785], ed., 6 vols., Paris, 1766; 2d ed., 6 vols., Paris, 1777). For a work wholly by Millot, see No. 56.


[47]        de la paix d’Utrecht

   
   Casimir Freschot (1640–1720), The Compleat History of The Treaty of Utrecht … (French original ed., 6 vols. in 12, Utrecht, 1714–1715; English ed., 2 vols., London, 1715).


[48]        des autres paix de ce siecle

   
   Friedrich August Wilhelm Wenck (1741–1810), Codex ivris gentium recentissimi, e tabvlarorivm exemplorvmque fide dignorum monvmentis compositvs … continens diplomata inde ab A. MDCCXXXV usque ad A. MDCCLXXII … (3 vols., Leipzig, 1781–1795).


[49]  Lamborty’s Memoirs & negociations

   
   Guillaume de Lamberty (1660–1742), comp. and ed., Mémoires pour servir à l’histoire du XVIIe siècle, contenant les négociations … (14 vols., Amsterdam and The Hague, 1734–1740).


[50]  Cardl. Mazarine’s letters

   
   Jules (1602–1661) Cardinal Mazarin, Lettres du Cardinal Mazarin où l’on voit le secret de la négociation de la paix des Pirénées … (original ed., Amsterdam, 1690; Léonor Jean Christine Soulas d’Allainval [1700–1753], comp. and ed., 2 vols., Amsterdam, 1745).



[51]  De Witt’s letters.

   
   Johan de Witt (1625–1672) et al., Lettres et négociations … depuis l’année 1652, jusqu’à l’an 1669, inclus … (Two separate Dutch original works: (1) 3 vols., Amsterdam, 1719, and (2) 6 vols., The Hague, 1723–1725; French ed., 5 vols., Amsterdam, 1725). For another work partially by de Witt, see Nos. 95 and 163.





General History

[52]  Universal History

   
   George Sale (ca. 1697–1736) and continuators, An Universal History, from the Earliest Account of Time … (41 vols., London, 1736–1765; 3d ed., 60 vols., London, 1779–1784).


[53]  Modern History

   
   Thomas Salmon (1679–1767) and continuators, Modern History: or, The Present State of All Nations … (32 small vols., London, 1725; 3d ed., 3 vols., London, 1744–1746). For another work by Salmon, see No. 67.


[54]  Raleigh’s History of the World

   
   Sir Walter Raleigh (ca. 1552–1618), The History of the World … (Anon., London, 1614; 11th ed., 2 vols., London, 1736).


[55]  Voltaire’s Historical works

   
   For two of Voltaire’s “Historical works” that JM listed separately, see Nos. 103 and 128.



   
   55a. François Marie Arouet de Voltaire (1694–1778), The Age of Louis XV … (French original ed., 2 vols., Berlin, 1751; English ed., 2 vols., London, 1774).



   
   55b. ———, Annals of the Empire; from the Reign of Charlemagne … (French original ed., 2 vols., Berlin and The Hague, 1754; English ed., London, 1781).



   
   55c. ———, An Essay on Universal History, the Manners and Spirit of Nations from the Reign of Charlemaign to the Age of Lewis XIV … (French original ed., 7 vols., Geneva, 1754; English ed., 3 vols., London, 1754–1757; French 2d ed., augmented, 8 vols., Geneva, 1761–1763; English 5th ed., augmented, 4 vols., London, 1782).



   
   55d. ———, An Essay upon the Civil Wars of France … (French original ed., London, 1727; English ed., London, 1727; 5th ed., Dublin, 1760).



   
   55e. ———, Histoire du parlement de Paris … (“Abbé Big,” pseud., 2 vols., Amsterdam, 1769; 6th ed., 2 vols., n. p. [Paris?], 1771).



   
   55f. ———, History of Charles XII. King of Sweden … (French original ed., Rouen, 1731; English ed., London, 1734; 4th ed.[?], London, 1760).



   
   55g. ———, The History of the War of Seventeen Hundred and Forty One … (Anon., French original ed., London, 1756; English ed., London and Dublin, 1756; 3d ed., London, 1756).



   
   55h. ———, The Philosophy of History … (“le feu l’abbé Bazin,” pseud., French original ed., Geneva, 1765; English ed., London, 1766).


[56]  Abbé Millot Histoire generale

   
   Claude François Xavier Millot (see No. 46), Elements of General History … (French original ed., 9 vols., Paris, 1772–1773; English ed., 5 vols., London, 1778–1779).



[57]  Dictionaire of Bayle

   
   Pierre Bayle (1647–1706), A General Dictionary, Historical and Critical … (French original ed., 2 vols., Rotterdam, 1696; Thomas Birch [see No. 41] “and Other Hands,” trs. and eds., English ed., 10 vols., London, 1734–1741).


[58]  Burnett’s History of his own times

   
   Gilbert Burnet (1643–1715), Bishop Burnet’s History of His Own Time … (Sir Thomas Burnet [1694–1753], ed., 2 vols., London, 1724–1734; Roger Flexman [1708–1795], ed., 2d ed., 4 vols., London, 1753–1754; 3d ed., 4 vols., London, 1766).


[59]  Mosheim’s Ecclesiastical History

   
   Johann Lorenz von Mosheim (1694–1755), An Ecclesiastical History, Antient and Modern, from the Birth of Christ, to the Beginning of the Present Century … (Latin original ed., Frankfort, 1726; Archibald MacLaine [1722–1805], tr. and ed., English ed., 3 vols., London, 1765–1768; 6th ed., 6 vols., London, 1782).


[60]  Warner’s Eccles: History of England

   
   Ferdinando Warner (1703–1768), History of England as Relates to Religion and the Church … (Variant title, according with JM’s entry, 2 vols., London, 1756–1757; 2d ed., above title, 2 vols., London, 1759).





Chronology

[61]  Lenglet du frenoy tablettes chronologiques de l’Histoire universelle

   
   Nicolas Lenglet du Fresnoy (1674–1755), Chronological Tables of Universal History … from the Creation of the World … to the Death of King George II … (French original ed., 2 vols., Paris, 1729; Thomas Floyd [Flloyd] [d. ca. 1763], tr. and continuator, English ed., 2 vols., London, 1762; continued to 1775 in French ed., 2 vols., Paris, 1778).


[62]  Blair’s chronological tables

   
   John Blair (d. 1782), The Chronology and History of the World … to the Year of Christ, 1779; Illustrated in LVI. Tables … (Variant subtitle, London, 1754; 4th ed., London, 1779).





Geography

[63]  Bushing’s Universal Geography

   
   Anton Friedrich Büsching (1724–1793), A New System of Geography … (German original ed., 6 vols., Hamburg, 1754–1761; English ed., 6 vols., London, 1762).


[64]  Smith’s System of Geography

   
   Atlas geographus, or A Complete System of Geography … (Issued serially by the month, London, 1709–1712, by Ralph Smith [d. ca. 1713], bookseller; 2d ed., 5 vols., London, 1711–1717).


[65]  Guthrie’s Geographical Grammer

   
   William Guthrie (1708–1770), A New Geographical, Historical, and Commercial Grammar … (Variant title, London, 1770; 6th ed., above title, London, 1779). The work was suspected of being that of Guthrie’s fellow Scot John Knox (1720–1790), printer, bookseller, and philanthropist.


[66]  La Martinier, Dictionaire Geographique

   
   Antoine Augustin Bruzen de la Martinière (1662–1746), Le grand dictionnaire géographique, historique, et critique … (9 vols. in 10, The Hague, 1726–1739; 4th ed., 6 vols., Paris and Venice, 1768).


[67]  Salmon’s Gazetteer

   
   Thomas Salmon (see No. 53), The Modern Gazetteer; or, A Short View of the Several Nations of the World … (London, 1746; 8th ed., London, 1769). See also Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 37 n.


[68]  Priestly’s Historical Chart

   
   Joseph Priestley (1733–1804), A Description of a New Chart of History Containing a View of the Principal Revolutions of Empire That Have Taken Place in the World … (London, 1760; 5th ed., London, 1781). For another work by Priestley, see No. 69; for a previous reference to him, in his role as a political scientist, Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 145, and n. 8.


[69]     Biographical Chart

   
   Joseph Priestley (see No. 68), A Description of a Chart of Biography; with a Catalogue of All the Names Inserted in It, and the Dates Annexed to Them … (Warrington, Eng., 1765; 7th ed., London, 1778).


[70]  Jeffery’s Historical & Chronological Chart

   
   Thomas Jefferys (d. 1771), The Study of Geography Improved … Being a More Certain and Expeditious Method of Conveying the Knowledge of That Science, and Fixing It in the Memory … (London, 1767). For a previous allusion to Jefferys, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., IV, 9; 15, n. 14; for other works by him, Nos. 71f and 71h.


[71]  Collection of best maps.

   
   71a. Jean Baptiste Bourguignon d’Anneville (1697–1782), Géographie ancienne abrégée … (3 vols., Paris, 1768; 2d ed., 2 vols., Nuremberg, 1781–1786).



   
   71b. Rigobert Bonne (1727–1794) et al., Atlas moderne; ou collection de cartes sur toutes les parties du globe terrestre … (3 vols., Paris, 1762–1771).



   
   71c. Thomas Kitchin (d. 1784), General Atlas, Describing the Whole Universe … (London, 1773). For another work, partially that of Kitchin, see 71e.



   
   71d. César François Cassini de Thury (1714–1784), Carte de la France, publiée sous la direction de l’Académie des Sciences … (180 sheets, 2 tables of directions, and 1 chart of triangles, Paris, 1744–1787). For Jefferson’s attempt to employ Cassini’s method of astronomical triangulation for the determination of the size of Virginia in square miles, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 10; 14, n. 30.



   
   71e. Thomas Kitchin (see No. 71c) et al., The Large English Atlas; or, A New Set of Maps of All the Counties of England and Wales … With Three General Maps of England, Scotland, and Ireland … (London, 1747; 6th ed., London, n. d. [1777?]).



   
   71f. Thomas Jefferys (see No. 70), The American Atlas; or, A Geographical Description of the Whole Continent of America … (London, 1775; 3d ed., London, 1778).




   
   71g. Thomas Hutchins (1730–1789), A Topographical Description of Virginia, Pennsylvania, Maryland and North Carolina, Comprehending the Rivers Ohio, Kenhawa, S[c]ioto, Cherokee, Wabash, Illinois, Missis[s]ippi, &c.… (London, 1778). For other allusions to this work, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., III, 98, n. 1; Harrison to Delegates, 20 Mar. 1783, and n. 4.



   
   71h. Thomas Jefferys (see No. 70), A Description of the Spanish Islands and Settlements on the Coasts of the West Indies … (London, 1762; 2d ed., London, 1774).



   
   71i. James Rennel (1742–1830), Memoir of a Map of Hindoostan; or The Mogul’s Empire … (London, 1783).





Particular History

   
   JM wrote each of the eighteen subheadings in the left margin.



Greacian

[72]  Goldsmith’s History of Greece

   
   Oliver Goldsmith (1728–1774), The Graecian History, from the Earliest State to the Death of Alexander the Great … (2 vols., London, 1774). For another work by Goldsmith, see No. 77.


[73]  Stanyan’s History of Greece

   
   Temple Stanyan (ca. 1677–1752), The Graecian History. From the Original of Greece, to the Death of Philip of Macedon … (2 vols., London, 1707; 6th ed.[?], 2 vols., London, 1781).


[74]  Potter’s Grecian Antiquities

   
   John Potter (ca. 1674–1747), Archaeologia graeca: or, The Antiquities of Greece … (2 vols., London, 1697–1698; 9th ed., 2 vols., London, 1775).





Roman

[75]  Coussin Histoire Romaine

   
   Louis Cousin (1627–1707), comp. and tr., Histoire romaine … Traduite sur les originaux grecs … (2 vols., Paris, 1678; 2d ed., 2 vols., n. p. [Amsterdam?], 1686).


[76]  Histoire de Constantinople

   
   Louis Cousin, comp. and tr., Histoire de Constantinople … Traduite sur les originaux grecs … (8 vols., Paris, 1672–1674; 2d ed., 8 vols., n. p. [Amsterdam?], 1685).


[77]  Goldsmith’s Roman History

   
   Oliver Goldsmith (see No. 72), The Roman History, from the Foundation of the City of Rome, to the Destruction of the Western Empire … (2 vols., London, 1769; 4th ed., 2 vols., London, 1781).


[78]  Hooke’s Roman History

   
   Nathaniel (Nathanael) Hooke (d. 1763), The Roman History; from the Building of Rome to the Ruin of the Commonwealth … (Vols. I–III of 4 vols., London, 1738–1764; [Gilbert Stuart (1742–1786), continuator], Vol. IV, London, 1771; 5th ed., 4 vols., London, 1770–1771).


[79]  Vertot’s Revolutions of Rome

   
   René Aubert de Vertot D’Aubeuf (1655–1735), The History of the Revolutions That Happened in the Government of the Roman Republic … (French original ed., 3 vols., Paris, 1719; English ed., 3 vols., London, 1720; 6th ed., 2 vols., London, 1770). For other works by Vertot, see Nos. 126 and 133; for one questionably attributed to him, No. 125b.


[80]  Gibbon’s on the decline of the Rom: Empire

   
   Edward Gibbon (1737–1794), The History of the Decline and Fall of the Roman Empire … (6 vols., London, 1776–1788). Three volumes had been published by 1783.


[81]  Kennet’s Roman Antiquities

   
   Basil Kennett (1674–1715), Romae antiquae notitia, or, The Antiquities of Rome … (London, 1696; 15th ed., London, 1773; reprint, London, 1776).


[82]  Plutarch’s Lives

   
   Plutarch (ca. 46–120), Plutarch’s Lives, Translated from the Original Greek with Notes Critical and Historical … (John Langhorne [1735–1779] and William Langhorne [1721–1772], trs. and eds., 6 vols., London, 1770; 3d ed., 6 vols., London, 1778). For previous references to Plutarch, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 5; 27, n. 47; 42, n. 14; 91; 93, n. 4.





Italian

[83]  Guicciardini’s History

   
   Francesco Guicciardini (1483–1540), The History of Italy, from the Year 1490, to 1532 … (Posthumous Italian original ed., 20 books, Florence, 1561–1564; English ed., 10 vols., London, 1753–1756; 3d ed., 10 vols., London, 1763).


[84]  Giannini History of Naples

   
   Pietro Giannone (1676–1748), The Civil History of the Kingdom of Naples … (Italian original ed., 4 vols., Naples, 1723; English ed., 2 vols., London, 1729–1731).


[85]  Nani History of Venice

   
   Giovanni Battista Felice Gasparo Nani (1616–1678), Histoire de la république de Venice … (Italian original ed., 2 parts: (1) Venice, 1662, and (2) posthumous, Venice, 1679; English ed., London, 1673; French ed., 6 vols., Cologne and Amsterdam, 1682–1702). There was also an Italian edition (2 vols. in 4, Venice) as late as 1720.


[86]  Padre Paolo on the Venetian Republic

   
   Pietro Sarpi (1552–1623) (known to his contemporaries by his assumed religious name, Servite Paolo), The History of the Qvarrels of Pope Pavl. V. with the State of Venice … (Italian original ed., Venice, 1606; English ed., London, 1626). There was a French edition (Paris) as late as 1759. For another work by Sarpi, see No. 152.






German and Holland

[87]  Histoire d’Allemagne par Barre

   
   Joseph Barre (1692–1764), Histoire générale de l’Allemagne depuis l’an de Rome 648, jusqu’à l’an 1740 de Jésus Christ … (Variant title, 10 vols., Paris, 1748; above title, 10 vols. in 11, Paris, 1748).


[88]  Pfeffel Abregé chronolo: de l’hist: d’Allema:

   
   Christian Friedrich Pfeffel von Kriegelstein (1726–1807), Nouvel abrégé chronologique de l’histoire et du droit public d’Allemagne … (Variant title, Paris, 1754; 2d ed., augmented, 2 vols., Mannheim, 1758; 6th ed., 2 vols., Paris, 1777).


[89]  Puffendorf de origine imperii german: notis Titii

   
   Samuel, Freiherr von Pufendorf (see No. 11), De statu imperii Germanici … (“Severini de Monzambano,” pseud., Geneva, 1667; Gottlieb Gerhard Titius [1661–1714], ed., 2d ed., Leipzig, 1708; Christian Thomasius [1655–1728], ed., 3d ed., Magdeburg, 1714).


[90]  Robinson’s History of Charles V

   
   William Robertson (1721–1793), The History of the Reign of the Emperor Charles V.… (3 vols., London, 1769; American ed., variant title, 3 vols., by subscription, Philadelphia: Robert Bell [1732–1784], 1770; 3d London ed., 4 vols., 1777). For other works by Robertson, see Nos. 121 and 242.


[91]  Bentivoglio History of war in Flanders

   
   Guido (1579–1644) Cardinal Bentivoglio, The History of the Wars of Flanders … (Italian original ed., 3 vols., Cologne [Leyden?], 1632–1639; English ed., so-called “third” but the only one complete, 2 parts, London, 1678).


[92]  Le Clerk’s History of the United Provinces

   
   Jean Le Clerc (see No. 34a), Histoire des Provinces-Unies des Pays Bas … (3 vols., Amsterdam, 1723–1728; 2d ed., 4 vols., Amsterdam, 1728–1737).


[93]  Strada

   
   Famiano Strada (1572–1649), Histoire de la guerre de Flandre … (Latin original ed., 2 vols., Rome, 1632; French ed., 2 vols., Paris, 1644–1649; 6th ed., 4 vols., Brussels, 1739).


[94]  Grotius de rebus Belgicis

   
   Hugo Grotius (see No. 10), De rebus Belgicis; or The Annals and History of the Low-Countrey Warrs … (Posthumous Latin original ed., Amsterdam, 1657; English ed., London, 1665).


[95]  De Witt’s State of Holland

   
   [Pieter de la Court (1618–1685)] and Johan de Witt (see No. 51), Mémoires de Jean de Witt, grand pensionnaire de Hollande … (Dutch original ed., The Hague, 1662; 2d ed., revised and augmented, variant title, The Hague, 1667; French ed., The Hague, 1667; 3d ed., Ratisbon, 1709). For JM’s entry of the same work in English translation adhering closely to the Dutch original title, see No. 163.



[96]  Watson’s History of Philip II

   
   Robert Watson (ca. 1730–1781), The History of the Reign of Philip the Second, King of Spain … (2 vols., London, 1777; 3d ed., 3 vols., London, 1779).





French

[97]  Histoire de France de l’abbé Veli Villaret, Garnier et continuateurs

   
   Paul François Velly (1709–1759), Claude Villaret (1715–1766), and Jean Jacques Garnier (1729–1805), Histoire de France depuis l’établissement de la monarchie jusqu’au règne de Louis XIV … (48 vols., Paris, 1760–1786). There were no “continuateurs” beyond Garnier, who ceased publication after recording events of the year 1564.


[98]  D’avila History of Civil Wars of France

   
   Enrico Caterino Davila (1576–1631), The History of the Civil Wars of France … (Italian original ed., 15 vols., Venice, 1630; English ed., 2 vols., London, 1758).


[99]  Philip de Comines

   
   Philippe de Comines (1445–1511), Sieur d’Argenton, Memoirs of Philip de Comines … (Denis Godefroy [1615–1681], ed., French original ed., 3 vols., Paris, 1649; successively augmented; 4th ed., 3 vols., Brussels, 1706; Thomas Uvedale [ca. 1641–1732], tr. and ed., English ed., from 4th French ed., 2 vols., London, 1712; 4th ed.[?], 2 vols., London, 1782).


[100]  Sully’s memoirs

   
   Maximilien de Béthune (1559–1641), Duc de Sully, Memoirs of Maximilien de Bethune, Duke of Sully … (French original ed., 2 vols., Amsterdam [i. e., Chateau de Sully], n. d. [1638]; English ed., 3 vols., London, 1756; 6th ed., 3 vols., Dublin, 1781).


[101]  Prefixe Henry IV

   
   Hardouin de Beaumont de Péréfixe (1605–1670), The History of Henry IV., King of France and Navarre … (French original ed., Amsterdam, 1661; English ed., London, 1663; 2d ed., London, 1672). A French edition, which was at least the tenth, was published (Paris) in 1776.


[102]  Cardinal de Retz Memoirs

   
   Jean François Paul de Gondi (1614–1679), Cardinal de Retz, Memoirs of the Cardinal de Retz. Containing the Particulars of His Own Life … (French original ed., 3 vols., Nancy, 1717; 2d ed., augmented, 4 vols., Amsterdam, 1719; Peter Davall [d. 1763], tr. and ed., English ed., 4 vols., London, 1723; 4th ed., 4 vols., London, 1777). For JM’s knowledge of this work, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 7–16; 24–27, nn. 1–47; 107, n. 4; III, 225, n. 5.


[103]  Voltaire’s Louis XIV

   
   François Marie Arouet de Voltaire (see No. 55), The Age of Louis XIV … (French original ed., 2 vols., Amsterdam, 1739; English ed., 3 vols., London, 1779–1781).






British

[104]  Matthew Paris by Watts

   
   Matthew Paris (d. 1259) et al., Monachi albanensis angli, historia major … (Latin original MSS; W[illiam] Wa[t]ts [ca. 1590–1649], comp. and ed., 2 parts, London, 1639–1640; 4th ed., London, 1684).


[105]  William of Malmbury

   
   105a. William of Malmesbury (ca. 1093–ca. 1143). De gestis regum anglorum … in Sir Henry Savile (1549–1622), comp. and ed., Rerum anglicarum scriptores post Bedam praecipui … (London, 1596; 2d ed., Frankfort, 1601).



   
   105b. ———, Vita Sancti Aldhelmi … in Vol. III of [William Fullman (1632–1688)], and Thomas Gale (ca. 1635–1702), comps. and eds., Historiae anglicanae scriptores (3 vols., Oxford, 1684–1691); or Vol. II of Henry Wharton (1664–1695), comp. and ed., Anglia sacra, sive collectio historiarum (2 vols., London, 1691).


[106]  Polydore Virgil

   
   Polydorus Virgilius (Polidoro Vergilio) (ca. 1470–ca. 1555), Anglicae historiae libri viginti septem … (26 books, Basel, 1534; 27 books, 6th ed., Basel, 1555; 14th ed.[?], Leyden, 1651).


[107]  Rappin’s History of England

   
   Paul de Rapin (1661–1725), Sieur de Thoyras, The History of England from the Earliest Period to the Revolution in 1688 … (French original ed., 13 vols., The Hague, 1723–1735; Nicholas Tindal [1687–1774], tr., ed., and continuator, English ed., 15 vols., London, 1725–1731; continued to the Accession of King George II, 2 vols., 4 vols., London, 1732–1751; 6th ed. of entire work, 21 vols., London, 1757–1763). It was charged that these volumes were really written by Thomas Birch (see No. 41), with the assistance of “persons of political eminence.”


[108]  Hume’s History of England

   
   David Hume (1711–1776), The History of England, from the Invasion of Julius Caesar to the Revolution in 1688 … (6 vols., London and Edinburgh, 1754–1762; 7th ed., 8 vols., London, 1778). See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 103; 104, n. 5. For Hume as a political essayist, see No. 168.


[109]  Kennett’s English History

   
   White Kennett (1660–1728), Vol. III of A Complete History of England … to the Death of His Late Majesty King William III … ([John Hughes (1677–1720), ed.], 3 vols., London, 1706; J. S. [probably John Strype (1653–1737), ed.], 2d ed., 3 vols., London, 1719).


[110]  Clarendon’s History

   
   110a. Edward Hyde (1609–1674), Earl of Clarendon, The History of the Rebellion and Civil Wars in England … (Laurence Hyde [1641–1711], Earl of Rochester, ed., 3 vols., Oxford, 1702–1704; 13th ed.[?], 3 vols., Oxford, 1732).



   
   110b. ———, The Life of Edward Earl of Clarendon … A Continuation of His History of the Grand Rebellion … (Original MS; posthumous, 3 vols., Oxford, 1759; 4th ed., 3 vols., Oxford, 1761).



[111]  Ludlow’s Memoirs

   
   Edmund Ludlow (ca. 1617–1692), Memoirs of Edmund Ludlow, Esq.… ([Isaac Littlebury (d. 1710), ed.(?)], 3 vols., Vevey, 1698–1699; 4th ed., London, 1771).


[112]  Littleton’s History of Henry II

   
   George Lyttleton (1709–1773), Baron Lyttleton, The History of the Life of Henry the Second … (4 vols., London, 1767–1771; 4th ed., 6 vols., London, 1777–1787).


[113]  Parliamentary History

   
   Thomas Osborne (d. 1767) and William Sandby (ca. 1717–1799), comps. and eds., The Parliamentary or Constitutional History of England … (24 vols., London, 1751–1761; Andrew Millar [d. 1768], comp., ed., and continuator, 2d ed., 24 vols., London, 1761–1762).


[114]  Parliamentary debates

   
   [John Torbuck (d. ca. 1755), comp. and ed.], A Collection of the Parliamentary Debates in England from 1668 to the Present Time … (Slightly variant title, 21 vols., Dublin, 1739–1742; reprint, 21 vols., London, 1741–1742; 2d ed., 24 vols., London, 1749).


[115]  Annual Register

   
   [Edmund Burke (1729–1797)] et al., eds., The Annual Register; or, A View of the History, Politic(k)s and Literature of the Year [1758 to 1860] … (102 vols., London, 1759–1861). General index, 1758–1780, inclusive (London, 1783).


[116]  History of the Reign of Geo: III

   
   [Robert Macfarlane (1734–1804) et al.], The History of the First Ten Years of the Reign of George the Third … (Variant title according with JM’s entry, Vol. I of 4 vols., London, 1770–1796; 4th ed., above title, 4 vols., London, 1783–1796).


[117]  Cabàla

   
   [Hercules Langrish(e) (?)], “A Noble Hand,” anonym, comp., The Prince’s Cabala; or, Mysteries of State … in the Reigns of King Henry the Eighth, Queen Elizabeth … and King Charles … (Variant title, 2 parts, London, 1654; 4th ed., above title, London, 1715).


[118]  Rushworth’s Collection

   
   John Rushworth (ca. 1612–1690), comp. and ed., Historical Collections of Private Passages of State … anno 1618 … to the Death of King Charles the First 1648 … (8 vols., part posthumous, London, 1659–1701).


[119]  Thurloe’s State papers

   
   John Thurloe (1616–1668), comp., and Thomas Birch (see No. 41), comp. and ed., A Collection of the State Papers of John Thurloe Esqr. from the Year 1638 to the Restoration of King Charles II. 1660 … (7 vols., London, 1742).


[120]  Parliamentary Register

   
   John Almon (see No. 36b), John Debrett (see No. 36c), and John Stockdale (ca. 1749–1814), eds., The Parliamentary Register; or History of the Proceedings and Debates of the House of Commons (and House of Lords); Containing an Account of the Most Interesting Speeches and Motions … November, 1774[–July 1813] … (112 vols., London, 1775–1813). For JM’s references in Congress to an issue of this periodical, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 140; 143, n. 8; 144; 146, n. 5.





Scotch

[121]  Robinson’s History of Scotland

   
   William Robertson (see No. 90), The History of Scotland during the Reigns of Queen Mary and of King James VI. Till His Accession to the Crown of England … (2 vols., London, 1759; 7th ed.[?], 2 vols., London, 1776).





Irish

[122]  Leland’s History of Ireland

   
   Thomas Leland (1722–1785), The History of Ireland from the Invasion of Henry II … (3 vols., London, 1773; 4th ed., 3 vols., Cork, 1775).





Spanish & Portuguese

[123]  Mariana’s History of Spain.

   
   Juan de Mariana (1536–1624), Fernando Carmago y Salcedo (1572–1652), and Basilio Váren de Soto (d. 1673), The General History of Spain. From the First Peopling of It … to the Death of King Philip III … To Which Are Added, Two Supplements … (Latin original ed., 2 vols., Toledo, 1592–1601; Spanish ed., 2 vols., Toledo, 1601; Carmago’s “Supplement,” Madrid, 1650; Váren’s, Madrid, 1678; English ed., London, 1699).


[124]  Miniana

   
   Juan Manuel de Miñana (1671–1730), Historia de España, o continuación … (Posthumous Latin original ed., 4 vols. in 2, The Hague, 1733; Spanish ed., Vols. XI and XII of Mariana’s Historia general [No. 123], 16 vols. in 12, Lyons, 1737–1739; 2d ed., 16 vols. in 12, Lyons, 1751–1756).


[125]  Revolutions d’Espagne du P. D’Orleans [et] du Vertot

   
   125a. Pierre Joseph D’Orléans (1644–1698) and continuators, Histoire des révolutions d’Espagne; depuis de la déstruction de l’empire des goths, jusqu’à … réunion … en une seule monarchie … (Pierre Julien Rouillé [1681–1740], ed., 3 vols., Paris, 1734; reprint, 12 vols., Paris, 1737).



   
   125b. René Aubert de Vertot D’Aubeuf (see No. 79) (author?), The History of the Revolutions in Spain, from the Decadence of the Roman Empire … to … the Accession of Lewis I. to the Crown … (5 vols., London: J. Morgan, 1724). No edition of this work in French has been found. It may be that J. Morgan, who flourished in London between 1724 and 1761, was more than printer and bookseller.


[126]  Revolutions of Portugal by Vertot.

   
   René Aubert de Vertot D’Aubeuf (see No. 79), The Revolutions of Portugal … Revised and Considerably Enlarged … (French original ed., Paris, 1689; 4th ed., augmented, The Hague, 1734; English ed., London, 1721; 6th English ed., augmented, Glasgow, 1758).






Prussian

[127]  Memoirs of the House of Brandenburg

   
   [Frederick (1712–1786) II, the Great, King of Prussia], “the Hand of a Master,” anonym, Memoirs of the House of Brandenburg, from the Earliest Accounts (to the Death of Frederick William, the Present King’s Father) … (French original ed., Berlin, 1748; English ed., London, 1748). For a legal code inspired by Frederick II, see No. 194.





Russian

[128]  History of Peter the Great by Voltaire

   
   François Marie Arouet de Voltaire (see No. 55), The History of the Russian Empire under Peter the Great … (French original ed., 2 vols., Geneva, 1759–1763; English ed., 2 vols., London, 1763; 3d ed., 2 vols., London, 1780).





Danish

[129]  Molesworth’s account of Denmark

   
   Robert Molesworth (1656–1725), Viscount Molesworth, An Account of Denmark, As It Was in the Year 1692 … (London, 1694; 4th ed.[?], London, 1738, long held to be the most “elegant”; 5th ed.[?], Glasgow, 1752).


[130]  History of Denmark by Mallet

   
   Paul Henri Mallet (1730–1807), Histoire de Dannemarc … depuis l’établissement de la monarchie jusques à l’avènement de la maison d’Oldenbourg au throne … (3 vols. in 4, Copenhagen, 1758–1777; 2d ed., 6 vols., Geneva, 1763–1777).





Sweedish

[131]  Dallin’s History of Sweeden

   
   Olof von Dalin (1708–1763), Geschichte de Reiches Schweden … (Swedish original ed., 4 vols., Stockholm, 1747–1762; German ed., 3 parts in 2 vols., Greifswald and Rostock, 1756–1763).


[132]  Mallet’s form of govt. in Sweeden

   
   Paul Henri Mallet (see No. 130), Forme du gouvernement de Suède, avec … les lois fondamentales et le droit public de ce royaume … (Danish original ed., Copenhagen, 1756; French ed., Copenhagen and Geneva, 1756).


[133]  Vertot’s Revolutions of Sweeden

   
   René Aubert de Vertot D’Aubeuf (see No. 79), The History of the Revolutions in Sweden; Occasioned by the Change of Religion, and Alteration of the Government … (French original ed., Paris, 1695; English ed., London, 1696; 7th ed., London, 1742).


[134]  Sheridan’s do. of do.

   
   Charles Francis Sheridan (1750–1806), A History of the Late Revolution in Sweden … (London, 1778; 2d ed., London, 1783).






Polish

[135]  Abbe Coyer’s History of J. Sobiesky.

   
   Gabriel François Coyer (1707–1782), The History of John Sobieski, King of Poland … (French original ed., 3 vols., Amsterdam and Paris, 1761; English ed., London, 1762).


[136]  William’s History of the Nortn. Govts.

   
   John Williams (d. 1809?), The Rise, Progress, and Present State of the Northern Governments; viz., The United Provinces, Denmark, Sweden, Russia, and Poland … (2 vols., London, 1777).





Swiss

[137]  Stanyan’s History of Switzerland

   
   [Abraham Stanyan (ca. 1669–1732)]; Temple Stanyan (see No. 73), by erroneous attribution, An Account of Switzerland, Written in the Year 1714 … (Anon., variant title, London, 1714; 2d ed., Edinburgh, 1756). Long after JM’s lifetime this work was still attributed erroneously to Abraham Stanyan’s younger brother.





Genevan

[138]  Keate’s History of Geneva

   
   George Keate (1729–1797), A Short Account of the Ancient History, Present Government, and Laws of the Republic of Geneva … (London, 1761).





Turkes

[139]  Mignot’s History of the Ottoman Empire

   
   Vincent Mignot (ca. 1730–1791), Histoire de l’empire ottoman, depuis son origine jusqu’à la paix de Belgrade en 1740 … (4 vols., Paris, 1771).


[140]  P. Recaut’s do.

   
   Richard Knolles (ca. 1550–1610), Thomas Nabbes (d. ca. 1645), and Sir Paul Rycaut (Ricaut) (1628–1700), The Turkish History, from the Original of That Nation to the Growth of the Ottoman Empire … With a Continuation to the Year MDCLXXXVII … (Knolles, variant title, London, 1603; continued by Nabbes, London, 1638; continued by Rycaut, 6th ed., above title, 3 vols., London, 1687–1700).





Chinese

[141]  Duhaldes History of China

   
   Jean Baptiste Du Halde (1674–1743), The General History of China … (French original ed., 4 vols., Paris, 1735; English ed., 4 vols., London, 1736; 3d ed., 4 vols., London, 1741).






Politics

[142]  Plato’s Republic by Spend

   
   Plato (ca. 428–ca. 348 B.C.), The Republic of Plato … (Harry Spens [ca. 1713–1787], tr. and ed., Glasgow, 1763). See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 5; 17; 28, n. 61; 35; 42, n. 10.



[143]  Aristotle’s do.

   
   Aristotle (384–322 B.C.), A Treatise on Government … (London, 1776; reprint, London, 1778). See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 17; 35; 37; 41, n. 2.


[144]  More’s Utopia

   
   Sir Thomas More (1478–1535), Utopia: Containing an Impartial History … of That Island … (Latin original ed., London, 1516; English ed., London, 1684; 6th ed.[?], Glasgow, 1762).


[145]  Filmer on Government

   
   145a. Sir Robert Filmer (d. 1653), baronet, Observations concerning the Original and Various Forms of Government … (Original separate works, London, 1647–1652; collected under above title, London, 1696).



   
   145b. Sir Robert Filmer, Patriarcha; or the Natural Power of Kings Asserted … (Posthumous, London, 1680; 2d ed., London, 1685).


[146]  Hooker’s Ecclesiastical polity

   
   Richard Hooker (ca. 1554–1600), Of the Laws of Ecclesiastical Polity … (London, n. d. [1592]; 2d ed., augmented, London, 1597; John Gauden [1605–1662], comp. and ed., 8th ed., further augmented, London, 1662; 19th ed., London, 1739).


[147]  Hobbe’s Works

   
   As a youth JM became acquainted with at least one of Hobbes’s works. Probably in 1782 he purchased the copy of Leviathan originally owned by William Byrd II of Westover (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 16; 27, n. 47; 35; IV, 126; 127, n. 4).



   
   147a. Thomas Hobbes (1588–1679), The Moral and Political Works of Thomas Hobbes, of Malmesbury … (Separate Latin original publications, some posthumous, London and various continental cities, 1629–1688; Sir Francis Thom[p]son, comp., tr., and ed., above title, London, 1750; 2d ed., London, 1759). The collection did not include 147b.



   
   147b. ———, Elementa philosophica de cive … (Paris, 1642; 4th ed., Amsterdam, 1669).


[148]  Harrington’s works

   
   James Harrington (1611–1677), The Oceana of James Harrington Esq. and His Other Works … (Separate original works, London, 1655–1660; John Toland [1670–1722], comp. and ed., above title, London, 1700; Thomas Birch [see No. 41], comp. and ed., 2d ed., augmented, London, 1737; 4th ed., London, 1771).


[149]  Sidney on Government

   
   Algernon Sidney (Sydney) (1622–1683), The Works of Algernon Sidney … (Separate posthumous works, London, 1696–1763; Joseph Robertson [1736–1820], comp. and ed., above title, London, 1772).


[150]  Locke on Government

   
   John Locke (1632–1704), Two Treatises on Government … (London, 1690; Thomas Hollis [1720–1774], ed., 6th ed., superior, London, 1764; 7th ed., London, 1769; American reprint, Boston: Peter Edes [1732–1811] and John Gill [1732–1785], 1773). For “Locke on money,” see No. 178. For other works by Locke, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 5; 21; 30, n. 85; 33; 41, n. 4; 42, n. 13; 212, nn. 5, 7; V, 84, n. 3.



[151]  Macchiavelli’s works

   
   Niccolò Machiavelli (1469–1527), The Works of Nicholas Machiavel … (Original Italian works, most posthumous, Venice, Florence, and Rome, 1524–1546; Ellis Farneworth [d. 1763], comp., tr. and ed., above title, 2 vols., London, 1762; 2d ed., 4 vols., London, 1775).


[152]  Father Paul on the Venetian Republic

   
   Paoli Sarpi (see No. 86), The Maxims of the Government of Venice. In an Advice to the Republic; How It Ought To Govern Itself … (Italian original ed., Venice, 1606; English ed., London, 1707; 2d ed., London, 1738).


[153]  Montagu’s rise & fall of antient republics

   
   Edward Wortley Montagu (1713–1776), Reflections on the Rise and Fall of the Antient Republicks … (London, 1759; 4th ed., London, 1778).


[154]  Montesquieu’s works

   
   Charles Louis de Secondat (1689–1755), Baron de la Brède et de Montesquieu, The Complete Works of Monsieur de Montesquieu … (Separate French original works, Amsterdam, Geneva, and London, 1721–1748; François Richer [1718–1790], comp. and ed., 3 vols., Amsterdam and Leipzig, 1758; rev. ed., augmented, 6 vols., Amsterdam and Leipzig, 1764; English ed., 3 vols., London, 1767; 4 vols., London, 1777). JM regarded Montesquieu highly as a political philosopher (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 5; 6; 307 n; 310, n. 4; II, 225; 226, and n. 7).


[155]  Beccaria’s works

   
   Cesare Bonesana (1738–1794), Marchese di Beccaria, Opere diverse di Cesare Beccaria … (Separate Italian original works, Lucca, Brescia, and Milan, 1762–1771; compiled, 3 parts, Naples, 1770–1771).


[156]  Ferguson’s History of Civil Society

   
   Adam Ferguson (see No. 8), An Essay on the History of Civil Society … (Edinburgh, 1767; 5th ed., London, 1782). JM owned a copy of this work (Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 131; 133, n. 1; 143; 148–49).


[157]  Miller on distinction of Ranks in Society

   
   John Millar (1735–1801), The Origin of the Distinctions of Ranks in Society … (Variant title, London and Dublin, 1771; 3d ed., above title, London, 1779).


[158]  Steuart’s principles of Political oeconomy

   
   Sir James Steuart (after 1773, Steuart-Denham) (1712–1780), baronet, An Inquiry into the Principles of Political Œconomy … (2 vols., London, 1767; 2d ed., 3 vols., Dublin, 1770). For a previous reference to this work, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 308; 310, n. 9.


[159]  Smith on the wealth of Nations

   
   Adam Smith (1723–1790), An Inquiry into the Nature and Causes of the Wealth of Nations … (2 vols., London, 1776; 2d ed., 2 vols., London, 1778).


[160]  Baron Biefield’s political Institutions.

   
   Jacob Friedrich (1717–1770), Freiherr von Bielfeld, Institutions politiques … (5 vols., Leyden, 1759–1762; augmented, 3 vols., Leyden, 1767–1772; 5th ed., Leyden, 1774).



[161]  Histoire politique du siecle par Mauberti

   
   Jean Henri Maubert De Gouvest (1721–1767), Histoire politique du siècle … depuis la paix de Westphalie, jusqu’à la dernière paix d’Aix la Chapelle inclusivement … (2 vols., London [i.e., Lausanne], 1754–1755).


[162]  Richlieu’s Political Testament

   
   Armand Jean Du Plessis (1585–1652), Cardinal et Duc de Richelieu, Maximes d’état, ou, testament politique … (Paul Hay [1620–ca. 1690], Marquis du Châtelet et al., comps. and eds., variant title, 2 parts, Amsterdam, 1688; augmented in successive editions; above title, 10th ed.[?], 2 vols., Paris, 1764; 11th ed.[?], 2 vols., London and The Hague, 1770). See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 7; 24, n. 3.


[163]  de Witt’s Maxims

   
   [Pieter de la Court] and Johan de Witt (see No. 51), The True Interest and Political Maxims of the Republic of Holland … [John Campbell (1708–1775)], tr. and ed., variant title, London, 1743; Campbell’s name on title page, 2d ed., above title, London, 1746). The title adheres closely to that of the Dutch original edition of 1662, but the work is the same as JM entered under No. 95. For another work, partially by Campbell, and successive references thereto, see Nos. 223 and 224a-b.


[164]  Petty’s political Arithmetic

   
   Sir William Petty (1623–1687), Essays in Political Arithmetic … (Variant title, London, 1687; 4th ed., above title, contents corrected and augmented, London: Daniel Browne [d. 1762], 1755).


[165]  Wallace on the numbers of mankind

   
   R[obert] W[allace] (1697–1771), A Dissertation on the Numbers of Mankind … (Edinburgh, 1753).


[166]  Davenant’s Works

   
   Charles Davenant (1656–1714), The Political and Commercial Works of … Charles D’Avenant … (Separate original works, London, 1695–1712; Sir Charles Whitworth [ca. 1714–1778], comp. and ed., above title, 5 vols., London, 1771).


[167]  Temple’s works

   
   Sir William Temple (1628–1699), baronet, The Works of Sir William Temple … (Separate original works, London, 1676–1695, and unpublished MSS; Jonathan Swift [1667–1745], comp. and ed., above title, 7 vols., London, 1700–1709; 9th ed., 4 vols., London, 1770). See JM Notes, 24 March 1783, and n. 17.


[168]  Hume’s political essays

   
   David Hume (see No. 108), Essays and Treatises on Several Subjects … (2 vols., London, 1741–1742; 10th ed., 2 vols., Dublin, 1779). See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 303; 306–7 n.; 310, n. 2. For Hume as a philosopher, ibid., I, 73; 74, n. 7; 195–96; 212, n. 5.


[169]  Postlethwayt’s works

   
   169a. [Malachy Postlethwayt (ca. 1707–1767)], “A British Merchant,” anonym, The African Trade, the Great Pillar and Support of the British Plantation Trade in America … (London, 1745).



   
   169b. Malachy Postlethwayt, Considerations on the Making of Bar Iron with Pitt or Sea Coal Fire … (London, 1747).




   
   169c. ———, Considerations on the Revival of the Royal-British-Assiento; between His Catholick Majesty, and the Honourable the South Sea Company … (London, 1749).



   
   169d. ———, Great Britain’s Commercial Interest Explained and Improved … (Variant title, 2 vols., London, 1757; 2d ed., above title, 2 vols., London, 1759).



   
   169e. ———, Great-Britain’s True System … To Which Is Prefixed … a New Plan of British Politicks, with Respect to Our Foreign Affairs … (London, 1757).



   
   169f. ———, In Honour of the Administration. The Importance of the African Expedition … for the peculiar Benefit … of all British African and West-India Merchants … (London, 1758).



   
   169g. ———, The Merchant’s Public Counting House … Wherein Is Shewn the Necessity of Young Merchants Being Bred to Trade with Greater Advantages … (London, 1750).



   
   169h. ———, The National and Private Advantages of the African Trade Considered … (Anon., London, 1746; 2d ed., London, 1772).



   
   169i. ———, A Short State of the Progress of the French Trade and Navigation … (London, 1756).



   
   169j. ———, The Universal Dictionary of Trade and Commerce … (Variant title, 2 vols., London, 1751; 4th ed., above title, 2 vols., London, 1774).


[170]  Anderson’s Dictionary of Commerce

   
   Adam Anderson (ca. 1692–1765), An Historical and Chronological Deduction of the Origin of Commerce, from the Earliest Accounts to the Present Time … (2 vols., London, 1762; 2d ed., 2 vols., London, 1764).


[171]  Burgh’s political disquisitions

   
   James Burgh (1714–1775), Political Disquisitions; or, An Enquiry into Public Errors, Defects, and Abuses … (3 vols., London, 1774–1775; American ed., 3 vols., Philadelphia: Robert Bell [see No. 90] and William Woodhouse [d. 1793], 1775).


[172]  Price’s Political works

   
   172a. Richard Price (1723–1791), Additional Observations on the Nature and Value of Civil Liberty, and the War with America … (London, 1777; American ed., Philadelphia: William Hall [1752–1834] and William Sellers [ca. 1725–1804], 1778). For the “Observations” to which the present work is “Additional,” see No. 172e. For a reference to Price in his role as a student of human-life expectancy, see JM Notes, 25 Jan. 1783, and n. 9.



   
   172b. ———, An Appeal to the Public on the Subject of the National Debt … (London, 1771; 4th ed., 2 vols., London, 1783).



   
   172c. ———, A Discourse Addressed to a Congregation at Hackney … February 21, 1781, Being the Day Appointed for a Public Fast … (London, 1781).



   
   172d. ———, An Essay on the Population of England … (London, 1780; 2d ed., London, 1780). For another “essay,” to which the present work is the sequel, see No. 172j.



   
   172e. ———, The General Introduction and Supplement to the Two Tracts on Civil Liberty … (London, 1778; 2d ed., London, 1778). For the “Two Tracts”—that is, Observations and Additional Observations—see Nos. 172f and 172a, respectively.



   
   172f. ———, Observations on the Nature of Civil Liberty, the Principles of Government, and the Justice and Policy of the War with America … (London, 1776; American reprints, Boston, New York, Philadelphia, and Charleston, 1776; 15th ed.[?], 2 vols., London, 1783). For the General Introduction to this work, see No. 172e; for the sequel, No. 172a.



   
   172g. ———, Observations on Public Loans … (London, 1777).



   
   172h. ———, Observations on Reversionary Payments; on Schemes for Providing Annuities for Widows, and for Persons in Old Age … and on the National Debt … (London, 1771; 4th ed., 2 vols., London, 1783).



   
   172i. ———, The State of the Public Debts and Finances at Signing the Preliminary Articles of Peace in January, 1783 … (2d ed., London, 1783).



   
   172j. Richard Price and William Morgan (1750–1833), An Essay Containing an Account of the Progress from the Revolution and the Present State of Population in England and Wales … (London, 1779). For the sequel to this work, see No. 172d.



   
   172k. Richard Price and J[ohn] Home Tooke (1736–1812), Facts Addressed to Landholders … and Generally to All the Subjects of Great Britain and Ireland … (London, 1780).



   
   172l. Richard Price et al., A Collection of Letters … Addressed to the Volunteers of Ireland, on the Subject of Parliamentary Reform … (London, 1783).


[173]  Gee on trade

   
   Joshua Gee, The Trade and Navigation of Great-Britain Considered … (London, 1729; 7th ed., Glasgow, 1767).


[174]  Child on trade

   
   Sir Josiah Child (1630–1699), in 1678 created baronet, A New Discourse of Trade: Wherein Are Recommended Several Weighty Points … (From an expanded essay, variant title, London, 1668; 2d ed., above title, London, 1694; 7th ed., London, 1775).


[175]  Tucker on trade

   
   175a. Josiah Tucker (1712–1799), Cui Bono? Or, An Inquiry What Benefits Can Arise to the English or the Americans, the French, Spaniards, or Dutch, from the Greatest Victories … in the Present War … (Gloucester, 1781; 3d ed., London, 1782).



   
   175b. ———, Dispassionate Thoughts on the American War … (London, 1780).



   
   175c. ———, The Elements of Commerce, and Theory of Taxes … (Privately printed, Bristol, 1753).



   
   175d. ———, An Essay on the Advantages and Disadvantages Which Respectively Attend France and Great Britain, with Regard to Trade … (Glasgow and London, 1749; 4th ed., Glasgow, 1756).



   
   175e. ———, Four Tracts, together with Two Sermons, on Political and Commercial Subjects … (2 parts, Gloucester, 1774, including one “tract” previously published [London] in 1763; 3d ed., title unchanged but a fifth “tract” added, London, 1775; so-called “third” ed., title unchanged but a sixth “tract” added, Gloucester and London, 1776).



   
   175f. ———, An Humble Address and Earnest Appeal to Those … Ablest To Judge … Whether a Connection with, or a Separation from the Continental Colonies of America, Be Most for the National Advantage … (Gloucester, 1775; 3d ed., Gloucester and London, 1776).



   
   175g. ———, Reflections on the Expediency of Opening the Trade to Turkey … (“A Sincere Well-wisher to the Trade and Prosperity of Great-Britain,” anonym, London, 1753; 2d ed., London, 1755).



[176]  Law on money & trade

   
   John Law (1671–1729), of Lauriston, Money and Trade Considered … (Anon., Edinburgh, 1705; 5th ed., Glasgow, 1760; also reprinted in Vol. IV of A Fourth Collection of Scarce and Valuable Tracts, 4 vols., London: Francis Cogan [d. ca. 1760], 1751–1752).


[177]  Arbuthnot on weights and measures

   
   John Arbuthnot (1677–1735), Tables of Antient Coins, Weights, and Measures, Explained and Exemplified … (Variant title, London, 1705; 2d ed., above title, London, 1727; so-called “second” 5th[?] ed., 2 parts, London, 1754).


[178]  Locke on money

   
   John Locke (see No. 150), Several Papers Relating to Money, Interest and Trade … (Three separate tracts, London, 1692–1695; above title comprises reprints of 2d eds., 3 parts, London, 1695–1696).


[179]  Lowndes on do.

   
   179a. W[illiam] L[owndes] (1652–1724), A Further Essay for the Amendment of Gold and Silver Coins … (London, 1695).



   
   179b. William Lowndes, A Report Containing an Essay for the Amendment of the Silver Coins, Made to the Right Honourable the Lords Commissioners of His Majesties Treasury … (London, 1695).


[180]  Neckar on Finance

   
   Jacques Necker (1732–1804), State of the Finances of France, Laid before the King … Printed by Order of His Most Christian Majesty … (French original ed., Paris, 1781; English ed., London, 1781). For comments about “Neckar on Finance,” see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., II, 223; 225, n. 2; III, 234; JM Notes, 29 Jan. 1783, n. 17.





Law

[181]  Justinian’s Institutes by Harris

   
   Justinian (Flavius Anicius Iustinianus) I (483–565), Emperor of the East, Domini Justiniani institutionum libri quatuor. The Four Books of Justinian … (Tribonian [d. ca. 545] et al., comps. and eds., promulgations in original Greek and Latin, Byzantium, 528–534; George Harris [1722–1796], tr. and ed., English ed., 4 parts, London, 1756; 2d ed., London 1761).


[182]  Codex juris Civilis

   
   Justinian I, Emperor of the East, Corpus juris civilis reconcinnatum, in tres partes distributum … (Tribonian [see No. 181] et al., comps. and eds., promulgations in original Greek and Latin, Byzantium, 528–565; Eusebius Beger [1721–1788], ed., Latin ed., 3 vols. in 2, Frankfort and Leipzig, 1767–1768). JM’s entry is at fault. If he meant to indicate only the “Codex” for separate purchase, by 1783 it had not been republished for nearly 250 years. The “Corpus,” on the other hand, included both the “Codex” and the “Institutes.” See No. 181.


[183]  Taylor’s elements of Civil Law

   
   John Taylor (1704–1766), Elements of the Civil Law … (Cambridge, Eng., 1755; 3d ed., London, 1769).



[184]  Domat’s Civil Law

   
   Jean Domat (Daumat) (1625–1696), The Civil Law in Its Natural Order … (Anon., French original ed., 5 vols. in 4, Paris, 1689; William Strahan [d. 1748], tr. and ed., English ed., 2 vols., London, 1722; 2d ed., 2 vols., London, 1737).


[185]  Coke’s Institutes

   
   185a. Sir Edward Coke (1552–1634), The First Part of the Institutes of the Lawes of England; or, A Commentary upon Littleton … (London, 1628; 12th ed., London, 1738). For a previous reference to this work, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 108; 110, n. 4.



   
   185b. ———, The Second Part of the Institutes of the Lawes of England, Containing the Exposition of Many Ancient and Other Statutes … (London, 1642; 6th ed., London, 1681).



   
   185c. ———, The Third Part of the Institutes of the Lawes of England: concerning High Treason, and Other Pleas of the Crown and Criminall Causes … (London, 1644; 6th ed., London, 1680).



   
   185d. ———, The Fourth Part of the Institutes of the Lawes of England: concerning the Jurisdiction of Courts … (London, 1644; 6th ed., London, 1681).


[186]  Blackstone’s Commentaries

   
   Sir William Blackstone (1723–1780), Commentaries on the Laws of England … Continued to the Present Time … (4 vols., Oxford, 1765–1769; Richard Burn [1709–1785], continuator, 9th ed., 4 vols., London, 1783). See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 98; 102–3; 103, n. 3; IV, 307, n. 5.


[187]  Cunningham’s Law Dictionary

   
   Timothy Cunningham (d. 1789), A New and Complete Law-Dictionary, or General Abridgment of the Law … (2 vols., London, 1764–1765; 3d ed., 2 vols., London, 1782–1783). For another work by Cunningham, see No. 190.


[188]  Statutes at large by Rufhead

   
   Owen Ruffhead (1723–1769), comp. and ed., The Statutes at Large, from Magna Charta, to the End of the Last Parliament … (Partly posthumous, 18 vols., London, 1769–1800).


[189]  Lex Parliamentaria

   
   George Petyt (Pettyt), Lex parliamentaria; or, A Treatise of the Law and Custom of the Parliaments of England … (“G. P.,” London, 1690; 3d ed., London, 1748).


[190]  Cunningham’s law of Exchange

   
   Timothy Cunningham (see No. 187), The Law of Bills of Exchange, Promissory Notes, Bank-Notes, and Insurances … (London, 1760; 6th ed., London, 1778).


[191]  Collection of Laws to prevent frauds in the Customs

   
   191a. Samuel Baldwin, comp. and ed., A Survey of British Customs … as Established by 12 Car. II., cap. 4 … to 14 Geo. III.… (Variant title, London, 1770; 2d ed, above title, London, 1774).



   
   191b. Henry Mackay (d. 1783), comp. and ed., A Complete and Alphabetical Abridgement of All the Excise-Laws or Custom-Laws Therewith Connected, in Force in England and Wales … (Edinburgh, 1779).




   
   191c. 20 Geo. III., cap. 9. An Act for Allowing Ireland To Trade with Foreign Parts … (London, 1780).


[192]  Book of rates

   
   William Sims and Richard Frewin, comps., The Rates of Merchandise … Compiled, by Order of the Commissioners of His Majesty’s Customs … (London, 1782).


[193]  Clarke’s practice of Courts of Admiralty

   
   Francis Clerke (Clarke) (d. ca. 1605), The Practice of the Court of Admiralty of England … (Posthumous Latin original ed., Dublin, 1666; 3d ed., above title, Latin and English texts on facing pages, London, 1722; 4th ed.[?], augmented, London, 1743).


[194]  Fredencian Code

   
   Frederick II, King of Prussia (see No. 127), The Fredencian Code; or, A Body of Law for the Dominions of the King of Prussia … (Samuel von Coccéji [1679–1755], comp. and ed., Latin original ed., 2 vols., Berlin, 1747; French ed., 2 vols., Paris, 1751–1753; English ed., from the French, 2 vols., Edinburgh, 1761; 2d ed., 2 vols., London, 1766).





War

[195]  Vauban’s Works

   
   Sébastien Le Prestre de Vauban (1633–1707), maréchal de France, Oeuvres de M. de Vauban … (Separate original works, Paris and The Hague, 1685–1707; above title, 2 vols., The Hague, 1737; 2d ed., 2 vols., Amsterdam and Leipzig, 1771).


[196]  Bellidore’s Works

   
   196a. Bernard Forest de Bélidor (ca. 1697–1761), Oeuvres diverse concernant l’artillerie et le génie … (Separate original works, Paris, 1720–1757; above title, Amsterdam, Leipzig, and Paris, 1764).



   
   196b. ———, Dictionnaire portatif de l’Ingénieur … (Paris, 1755; Charles Antoine Jombert [1712–1784], augmenter, 2d ed., Paris, 1768).


[197]  Fouquier’s Memoirs

   
   Antoine Manassès de Pas (1648–1711), Marquis de Feuquières, Memoirs of the Late Monsieur de Feuquières, Lieutenant General of the French Army … (French original ed., Paris, 1711; English ed., 2 vols., London, 1735–1736; 2d ed., 2 vols., London, 1737; also 4 vols., London, 1740).





Marine

[198]  Falconer’s Universal Dictionary of Marine

   
   William Falconer (1732–1769), An Universal Dictionary of the Marine: or, A Copious Explanation of the Technical Terms … of a Ship … (London, 1769; 3d ed., London, 1780).


[199]  Burchett’s Naval History

   
   Josiah Burchett (ca. 1666–1746), A Complete History of the Most Remarkable Transactions at Sea … (London, 1720).



[200]  History of the several Voyages round the Globe

   
   200a. John Hamilton Moore (d. 1807), comp. and ed., A New and Complete Collection of Voyages and Travels … (2 vols., London, 1778). For another work, partially contained in Moore, see No. 234.



   
   200b. David Henry (1710–1792), comp. and ed., An Historical Account of All the Voyages round the World, Performed by English Navigators … (4 vols., London, 1773–1774). For another work, partially contained in Henry, see No. 216.



   
   200c. Johann Georg Adam Forster (1754–1794), more commonly known as George Forster, Voyage round the World, in His Britannic Majesty’s Sloop Resolution, Commanded by Captain James Cook, during the Years 1772, 3, 4, and 5 … (2 vols., London, 1777).



   
   200d. Pierre François Marie (1748–1793), Vicomte de Pagès, Voyages autour du monde, et vers les deux pôles, par terre et par mer, pendant les années 1767, 1768, 1769, 1770, 1771, 1773, 1774 & 1776 … (2 vols., Paris, 1782).



   
   200e. William Ellis, An Authentic Narrative of a Voyage Performed by Captain Cook and Captain Clerke, in His Majesty’s Ships, Resolution and Discovery, during the Years 1776–1780 … (2 vols., London, 1782).


[201]  Murray’s Ship Building and navagation

   
   Mungo Murray (d. 1770), A Treatise on Ship-building and Navigation … (London, 1754; 2d ed., London, 1765).


[202]  Collection of best Charts

   
   202a. Jacques Nicolas Bellin (1703–1772), Le petit atlas maritime, recueil des cartes et plans des quatre parties du monde … (5 vols., Paris, 1764). For other works by Bellin, see Nos. 202g and 2021.



   
   202b. John Seller (d. ca. 1700) et al., comps. and eds., The English Pilot … Describing the Southern Navigation upon the Coasts of England, Scotland, Ireland … to the Canary … and Western Islands … the Whole Mediterranean Sea … the Whole Northern Navigation … the West-India Navigation, from Hudson’s Bay to the River Amazones … (4 vols., London, 1671–1675; 16th ed.[?], 4 vols., London, 1773).



   
   202c. Joseph Frederick Walsh (Wallet) Des Barres (Desbarres) (1722–1824), The Atlantic Neptune, Published for the Use of the Royal Navy of Great Britain … (2 vols., London, 1777; 3d ed., augmented, 4 vols., London, 1781).



   
   202d. Cyprian Southark (1662–1745), The New England Coasting Pilot from Sandy Point of New York, unto Cape Canso in Nova Scotia, and Part of Island Breton … (London, n. d. [ca. 1720]; 4th ed., London, 1775).



   
   202e. A New and Accurate Chart of the Bay of Chesapeake … Drawn from the Several Draughts Made by the Most Experienced Navigators … (London: Robert Sayer [ca. 1724–1794] and James Bennet [d. ca. 1830], 1776). For another work published by Sayer and Bennet, see No. 202j.



   
   202f. A Map of East and West Florida, Georgia, and Louisiana, with the Islands of Cuba, Bahama, and the Countries Surrounding the Gulf of Mexico, with the Tract of the Spanish Galleons, and of Our Fleets thro’ the Straits of Florida … (London: John Bew [d. 1793], 1781).



   
   202g. Jacques Nicolas Bellin (see No. 202a), Remarques sur la carte réduite de l’ócean septentrionale compris entre l’Asie et l’Amérique suivant les découvertes qui ont été faites par les Russes … (Paris, 1766).




   
   202h. Alexander Dalrymple (1737–1808), Memoirs of the Chart of Part of the Coast of China … (London, 1771). For other charts by Dalrymple, see Nos. 202i, 202k, and 202m.



   
   202i. Alexander Dalrymple, Memoir of a Chart of the Southern Ocean … (London, n. d. [ca. 1769]).



   
   202j. Jean Baptiste Nicolas Denis d’Aprè de Mannevillette (1707–1780), The East-India Pilot, or Oriental Navigator: Containing a Complete Collection of Charts, Maps, Plans, &c.… Chiefly Composed, from the Last Edition of the Neptune Oriental … (French original ed. of Neptune oriental, Paris, 1745; “Last Edition,” Paris and Brest, 1775; with supplément, Paris and Brest, 1781; English ed., London: “R. Sayer and J. Bennet” [for whom see No. 202e], n. d. [ca. 1782]).



   
   202k. Alexander Dalrymple (see No. 202h), A Collection of Views of Lands in the Indian Navigation … (149 plates, London, 1771–1796).



   
   202l. Jacques Nicolas Bellin (see No. 202a), Remarques sur la carte de la presqu’île de l’Inde, contenant les côtes de Malabar, Coromandel, etc., depuis le golphe de Cambaye jusqu’aux bouches du Gange … (Paris, 1766).



   
   202m. Alexander Dalrymple (see No. 202h), Memoir of a Chart of the East Coast of Arabia, from Dofar to the Island of Maziera … (London, 1783).


[203]  Fol. £6.6 Naval architecture. By Marmaduke Stalkartt.

   
   This entry is not in JM’s hand.



   
   Marmaduke Stalkartt (d. 1782), Naval Architecture; or, The Rudiments and Rules of Ship Building Exemplified in a Series of Draughts and Plans … (231 pp. “Fol[io]” of text and 14 folding plates, London, 1781, when marketed for £6.6s. sterling).





Languages

[204]  Best latin Dictionary with best grammar & dictionary of each of the modern languages

   
   The present editors have limited their choices to works suitable for use by persons whose native tongue was English. Dictionaries or grammars of American Indian languages are also omitted.



   
   204a. Robert Ainsworth (1660–1743), Thesaurus linguae latinae compendarius, or A Compendious Dictionary of the Latin Tongue … (3 parts, London, 1736; Thomas Morell [1708–1784], reviser and augmenter, 5th ed., 3 vols., London, 1773; 7th ed., 3 vols., London, 1783).



   
   204b. John Richardson (1741–ca. 1811), A Grammar of the Arabic Language … (London, 1776).



   
   204c. John Richardson, A Dictionary of Persian, Arabic, and English … (2 vols., Oxford, 1777).



   
   204d. Nathaniel Brassy Halhed (1751–1830), A Grammar of the Bengal Language … (Hugli, Bengal, 1778).



   
   204e. A Short Introduction to the Danish Language for the Use of Those Who Choose To Learn It in a Methodical Way … (London: R. Hilton, 1774).



   
   204f. Andreas Berthelson, An English and Danish Dictionary, Containing the Words of Both Languages … (London, 1754).



   
   204g. Willem Sewel (1654–1720), A Complete Dictionary, English and Dutch, to Which Is Added a Grammar for Both Languages … (Variant title, 2 vols., Amsterdam, 1691; Egbery Buys [d. 1769], reviser and augmenter, 6th ed., above title, 2 vols., Amsterdam, 1766).



   
   204h. James Wood (ca. 1751–1815), Grammatical Institutes; or A Practical English Grammar on a New Plan … (London, 1778).



   
   204i. Samuel Johnson (1709–1784), A Dictionary of the English Language … (2 vols., London, 1755; 4th ed., 2 vols., London, 1775). For a reference to this work, see No. 204o.



   
   204j. Abel Boyer (1667–1729), The Complete French Master … (London, 1694; 18th ed., London, 1756).



   
   204k. Louis Chambaud (d. 1776), Nouveau dictionnaire … (A New Dictionary, English and French, and French and English) … (London, 1761; Jean Perrin [d. post-1800], reviser and augmenter, 2d ed., 2 vols., London, 1778). For another dictionary, partly French, see No. 204o.



   
   204l. William Shaw (1749–1831), An Analysis of the Galic Language … (London, 1778; 2d ed., Edinburgh, 1778).



   
   204m. William Shaw, A Galic and English Dictionary … (2 vols., London, 1780).



   
   204n. Gebhard Friedrich August Wendeborn (1742–1811), Elements of German Grammar … (London, 1774; 2d ed., London, 1775).



   
   204o. Christian Ludwig (1660–1728), A Dictionary, English, German and French … Augmented with More Than 12,000 Words Taken out of Samuel Johnson’s English Dictionary, and Other’s … (Variant subtitle, 2 vols., Leipzig, 1706–1716; John Bartholomew Rogler [1728–1791], augmenter, 3d ed., above subtitle, Leipzig, 1763). For Samuel Johnson’s dictionary, see No. 204i.



   
   204p. John Fergusson (d. 1791), A Dictionary of Hindostan … (London, 1773). The work was rare by 1783 because of loss at sea of the greater part of the stock.



   
   204q. David Francesco Lates (d. 1777), A New Method of Easily Attaining the Italian Tongue … (London, 1762; 2d ed., London, 1766).



   
   204r. Giuseppe Marc’ Antonio Baretti (1719–1789), A Dictionary of the English and Italian Languages … (2 vols., London, 1760; 2d ed., 2 vols., London, 1771). For another dictionary by Baretti, see No. 204x.



   
   204s. Thomas Bowrey (ca. 1630–1713), A Dictionary, English and Malayo … To Which Is Added Some Short Grammar Rules … (London, 1701).



   
   204t. Sir William Jones (1746–1794), A Grammar of the Persian Language … (London, 1771). For a Persian dictionary, see No. 204c.



   
   204u. Antonio Vieyra (1712–1797), A New Portuguese Grammar … (Variant title, London, 1768; 2d ed., above title, London, 1778).



   
   204v. Antonio Vieyra, A Dictionary of the Portuguese and English Language … (2 vols., London, 1773).



   
   204w. Hippolyto San José Giral del Pino, A New Spanish Grammar, or The Elements of the Spanish Language … (London, 1767; 2d ed., London, 1777).



   
   204x. Giuseppe Marc’ Antonio Baretti (see No. 204r), A Dictionary, Spanish and English … (2 parts, London, 1778; 2d ed., 2 vols., London, 1778).



   
   204y. Jacob Serenius (1700–1776), English and Swedish Dictionary … (Hamburg, 1734; 2d ed., Harg and Stenbro, 1757).



   
   204z. John Philip Fabricius and John Christian Breihaupt, Dictionary Malabar and English Wherein the Words and Phrases of the Tamulian Language … Are Explained … (2 vols., Wepery, India, 1779–1786).






America.

[205]  Les nouvelles descouverts dans l’Amerique Septentrionale. Paris 1697

   
   Louis Hennepin (1640–ca. 1710), A Discovery of a Large, Rich, and Plentiful Country in North America; Extending above 4000 Leagues … (French original ed., Paris, 1697; English ed., London, 1720). For the sequel to this work, see No. 229; for a third work by Hennepin, No. 287.


[206]  Tonti’s account of la Sale’s voiage to N. America

   
   Henri, Chevalier de Tonti (ca. 1650–1704) (author by attribution), An Account of M. de La Salle’s Last Expedition and Discoveries in North America … (French original ed., Paris, 1697; English ed., London, 1698). Tonti denied having any hand in this work and described the real author as being “un Aventurier Parisien.”


[207]  Histoire de l’Amerique Septentrionale par Baquiville de la Poterie. Rouen 1722

   
   Claude Charles Le Roy (ca. 1668–1738), Sieur de Bacqueville de la Potherie, Histoire de l’Amérique Septentrionale … (4 vols., Paris, 1721–1722; 2d ed., 4 vols., Amsterdam, 1723; alleged “new” ed., 4 vols., Paris, 1753, being the 1st ed. with only a new title page). No evidence has been found of an edition published at Rouen.


[208]  Discription geographique et historique des cotes de l’Amerique Septenle. par le Sieur Denys

   
   Nicolas Denys (1598–1688), Description géographique et historique des costes de l’Amérique Septentrionale … (2 vols., Paris, 1672; 2d ed., 2 vols., Paris, 1688).


[209]  Oldmixon’s Brit: Empire in America

   
   John Oldmixon (1673–1742), The British Empire in America, Containing the History of the Discovery, Settlement, Progress and Present State of All the British Colonies … (2 vols., London, 1708; 2d ed., 2 vols., London, 1741).


[210]  Kalm’s travels through N. America

   
   Pehr Kalm (1715–1779), Travels into North America; Containing Its Natural History … (Swedish original ed., 3 vols., Stockholm, 1753–1761; English ed., 3 vols., Warrington, Eng., 1770–1771; 2d ed., 2 vols., London, 1772).


[211]  Carver’s travels through N. America

   
   Jonathan Carver (1732–1780), Travels through the Interior Parts of North America, in the Years 1766, 1767, and 1768 … (London, 1778; 3d ed., London, 1781).


[212]  Ogilvie’s America

   
   John Ogilby (1600–1676), comp., tr., and ed., America: Being the Latest, and Most Accurate Description of the New World Collected from the Most Authentic Authors … (London, 1671; 2d ed., London, 1673).


[213]  Novus orbis, autore Joanne de Laet: fol: Basiliac 1555

   
   Johannes de Laet (1593–1649), L’histoire du nouveau monde ou description des Indes Occidentales … (Dutch original ed., Leyden, 1625; Latin ed., Leyden, 1633; French ed., containing new materials, Leyden, 1640). JM’s note following the author’s name is erroneous.


[214]  Novae novi orbis historiae, i. e. rerum ab Hispanis in India occidentali gestarum Calvetonis Geneva 1578

   
   Girolamo Benzoni (1519–ca. 1570), Novae novi orbis historiae, id est, rerum ab Hispanis in India Occidentali hactenus gestarum … (Italian original ed., Venice, 1565; Urbain Chauveton, tr., Latin ed., Geneva, 1578; 5th ed.[?], Cologne, 1612).


[215]  Wafer’s Voyages

   
   Lionel Wafer (ca. 1660–ca. 1705), A New Voyage and Description of the Isthmus of America, Giving an Account of the Author’s Abode There … (London, 1699; 2d ed., London, 1703).


[216]  Dampier’s Voyages

   
   William Dampier (1652–1715), The Voyages and Adventures of William Dampier … (Separate original works, London, 1697–1709; above title, 2 vols., London, 1776; 2d ed., 2 vols., London, 1777). Dampier’s “Voyages,” although combined with much questionable material, could also be found in Vols. I–III of the Knaptons (No. 224c), and in part they were reprinted in Vol. I of Moore (No. 200a) and Vol. I of Henry (No. 200b).


[217]  Chancellor’s

   
   217a. Clement Adams (ca. 1519–1587), The Newe Nauigation and Discouerie of the Kingdom of Moscouia, by the Northeast, in the Yeere 1553 … Performed by Richard Chancelor … (Latin original ed., no copy of which is known to be extant, London, 1554; reprinted, with accompanying English text, in Vol. I of Hakluyt [No. 240]).



   
   217b. Richard Chancellor (d. 1556), A Letter of Richard Chancellor … Touching His Discouerie of Moscovia … in Vol. III of Purchas (No. 239).



   
   217c. Clement Adams, Some Additions for the Better Knowledge of This Voyage … from the Mouth of Captaine Chancelor … in Vol. III of Purchas (No. 239).


[218]  Borough’s

   
   218a. Stephen Burrough (1525–1584), The Nauigation and Discouerie toward the Riuer of Ob … Passed in the Yeere, 1556 … in Vol. I of Hakluyt (No. 240).



   
   218b. ———, The Voiage … an. 1557. from Colmogro to Wardhouse … in Vol. I of Hakluyt (No. 240).


[219]  Forbishers

   
   219a. Christopher Hall, The First Voyage of Master Martin Frobisher, to the Northwest, for the Search of the Straight or Passage to China … in the Yeere 1576 … in Vol. III of Hakluyt (No. 240).



   
   219b. Dionyse Settle, A True Reporte of the Laste Voyage into the West and North-west Regions, &c., 1577, Worthily Atchieved by Captaine Frobisher … (Two separate eds., one incomplete, London, 1577; complete version reprinted in Vol. III of Hakluyt (No. 240).



   
   219c. Thomas Ellis, The Third and Last Voyage unto Meta Incognita, Made by Master Martin Frobisher, in the Yeere 1578 … in Vol. III of Hakluyt (No. 240).




   
   219d. George Best (d. ca. 1584), A Trve Discourse of the Late Voyages of Discouerie, for the Finding of a Passage to Cathaya by the Northweast, under the Conduct of Martin Frobisher … (London, 1578, very rare; also reprinted in Vol. III of Hakluyt (No. 240).


[220]  Hudson’s

   
   220a. Henry Hudson (d. 1611) and John Playse, Divers Voyages and Northerne Discoveries … in Vol. III of Purchas (No. 239).



   
   220b. ———, A Second Voyage … for Finding a Passage to the East Indies by the North-east … (Hessel Gerritsz [ca. 1581–1632], ed., separate Latin and Dutch eds., Amsterdam, 1612; English version in Vol. III of Purchas [No. 239]).



   
   220c. Robert Juet (d. 1611), The Third Voyage … toward Nova Zembla … in Vol. III of Purchas (No. 239).



   
   220d. Henry Hudson, An Abstract of a Journall … for the Discoverie of the North-west Passage, Begunne the 17th of Aprill, 1610 … in Vol. III of Purchas (No. 239).



   
   220e. Abacuk Prickett, A Larger Discourse of the Same Voyage, and the Successe Thereof … in Vol. III of Purchas (No. 239).



   
   220f. Thomas Woodhouse (d. 1611), A Note Found in the Deske of Thomas Wydowse, Student of Mathematicks, Hee Being One of Them Who Was Put into the Shallop … in Vol. III of Purchas (No. 239).


[221]  Davis’s

   
   221a. John James, The First Voyage of Master Iohn Dauis, Undertaken in Iune 1585. for the Discouerie of the New Passage … in Vol. III of Hakluyt (No. 240) and Vol. I of Purchas (No. 239).



   
   221b. John Davys (ca. 1550–1605) of Sandridge, The Second Voyage Attempted … for the Discouerie of the New Passage, in anno 1586 … in Vol. III of Hakluyt (No. 240) and Vol. I of Purchas (No. 239).



   
   221c. John James, The Third Voyage Northward, Made by Iohn Dauis Gentleman … in the Yeere, 1587 … in Vol. III of Hakluyt (No. 240).



   
   221d. John Davys of Sandridge, A Traverse-Booke … for the Discouerie of the North-west Passage, anno 1587 … in Vol. III of Hakluyt (No. 240).



   
   221e. Henry Morgan, The Relation of the Course Which … Two Vessels of the Fleet of M[aster]. Iohn Dauis Held After He Had Sent Them from Him To Discouer the Passage between Groenland and Island … in Vol. III of Hakluyt (No. 240).


[222]  Baffin’s

   
   222a. William Baffin (d. 1622), The Fourth Voyage of James Hall to Groeneland … anno 1612 … MS; partly printed in Vol. III of Purchas (No. 239). The manuscript was not published in full during JM’s lifetime.



   
   222b. ———, A Journal of the Voyage Made to Greenland … in the Yeere 1613 … in Vol. III of Purchas (No. 239).



   
   222c. John Gatonby, A Voyage into the North-west Passage … in Vol. V of Awnsham Churchill (d. 1728) and John Churchill (d. ca. 1714), comps. and eds., A Collection of Voyages and Travels (6 vols., London, 1704–1732; 3d ed., 6 vols., London, 1752).



   
   222d. Robert Fotherby, A Voyage of Discoverie to Greenland &c. anno 1614 … in Vol. III of Purchas (No. 239).




   
   222e. William Baffin, A True Relation of Such Things as Happened in the Fourth Voyage for the Discoverie of the North-west Passage … in the Yeere 1615 … in Vol. III of Purchas (No. 239). Reprinting of the original manuscript after JM’s lifetime revealed the gross defects of Purchas’ editing.



   
   222f. ———, A Brief and True Relation or Journall, Contayning Such Accidents as Happened in the Fift[h] Voyage, for the Discoverie of a Passage to the Northwest … in the Yeere of our Lord 1616 … in Vol. III of Purchas (No. 239). Baffin gave to Purchas a manuscript narrative, journal, and map, none of which has subsequently been found. Purchas printed only the narrative, not the “Journall.”


[223]  James’s

   
   Thomas James (ca. 1593–ca. 1635), The Strange and Dangerous Voyage of Captain Thomas James in His Intended Discovery of the North-west Passage into the South Sea … (Title archaically spelled, London, 1633; 2d ed., title as above, London, 1740; also printed in Vol. II of the Churchills [No. 222c] and in Vol. II of John Harris [1667–1718], comp. and ed., Navigantium atque itinerantium biblioteca; or, A Complete Collection of Voyages and Travels, 2 vols., London, 1705; John Campbell [see No. 163], reviser and augmenter, 2d ed., 2 vols., London, 1744–1748; 3d ed., 2 vols., London, 1764).


[224]  Wood’s

   
   224a. John Wood, An Account of a Voyage for the Discoverie of the North-east Passage … 1676 … in Vol. II of An Account of Several Late Voyages and Discoveries, 2 vols., London: Samuel Smith (d. ca. 1703) and Benjamin Walford (d. ca. 1710), 1694; also in Vol. I of Harris and of Harris and Campbell (No. 223).



   
   224b. ———, Supplement to His North-east Voyage; Navigation and Observations North-west of Greenland … in Vol. I of Harris and of Harris and Campbell (No. 223).



   
   224c. ———, A Voyage through the Streights of Magellan … in A Collection of Original Voyages, London: W. Hacke, 1699; also in Vol. IV of A Collection of Voyages, 4 vols., London: James Knapton (1687–1736) and John Knapton (d. 1770), 1729.


[225]  Ellis’s voyage to Hudson’s Bay

   
   225a. Henry Ellis (1721–1806), A Voyage to Hudson’s Bay, by the Dobbs Galley and California, in the Years 1746 and 1747, for Discovering a North-west Passage … (London, 1748).



   
   225b. [Theodore Swaine Drage, supposed author], “the Clerk of the California,” anonym, Account of a Voyage for the Discovery of a North-west Passage by Hudsons Streights … in the Year 1746 and 1747 … (2 vols., London, 1748–1749).


[226]  Voyage au-pays des Hurons par Gabl. Sabard Theodat Paris 1632

   
   Gabriel Sagard-Théodat, Le grand voyage dv pays des Hvrons, situé en l’Amérique vers la mer douce, és derniers confins de nouuelle France, dite Canada … (Paris, 1632).


[227]  Moeurs des Sauvages de l’Amerique par Lafitau

   
   Joseph François Lafitau (1681–1746), Moeurs des sauvages amériquains, comparées aux moeurs des premiers temps … (Two separate eds., variant texts, 2 vols., 4 vols., Paris, 1724; 3d ed., 2 vols., 4 vols., Paris, 1734).



[228]  Adair’s History of the American Savages

   
   James Adair (ca. 1709–ca. 1783), The History of the American Indians; Particularly Those Nations Adjoining to the Missisippi, East and West Florida, Georgia, South and North Carolina, and Virginia … (London, 1775).


[229]  Hennepin’s Voyages

   
   Louis Hennepin (see No. 205), Voyage ou nouvelle découverte d’un très-grand pays, dans l’Amérique, entre le Nouveau Mexique & la Mer Glaciale … (Variant title, Utrecht, 1698; above title, Amsterdam, 1711, bound together with a work relating to Caribbean explorations).


[230]  La Hontan’s do.

   
   Louis Armand de Lom d’Arce (1666–ca. 1715), Baron de La Hontan, New Voyages to North-America. Containing an Account of the Several Nations of That Vast Continent … (French original ed., 3 vols., The Hague, 1703; English ed., 2 vols., London, 1703; 2d ed., 2 vols., London, 1735). Portions of the work allegedly were by Nicolas Gueudeville (ca. 1654–ca. 1721).


[231]  Jone’s Journal to the Indian nations

   
   David Jones (1736–1820), A Journal of Two Visits Made to Some Nations of Indians on the West Side of the River Ohio, in the Years 1772 and 1773 … (Burlington, N. J., 1774).


[232]  Voyage de la nouvelle France par le Sieur Champlain

   
   Samuel de Champlain (1567–1635), Les voyages de la nouvelle France occidentale, dicte Canada, faits … depuis l’an 1603. iusques en l’an 1629 … (Paris, 1632, withdrawn; reissue, with four revised pages, Paris, 1632; reissue, with only new title page, Paris, 1640).


[233]  Histoire de la Nouvelle France par l’Escarbot Paris

   
   Marc Lescarbot (ca. 1590–ca. 1630), Histoire de la Nouvelle-France … depuis cent ans jusques à hui … (2 parts, Paris, 1609; 3d ed., revised and augmented, Paris, 1618; abridged English version in Vol. IV of Purchas [No. 239]).


[234]  Histoire de la Nle. France avec les fastes chronologiques du nouveau monde par le pere Charlevoix

   
   Pierre François de Charlevoix (1682–1761), Histoire et description générale de la Nouvelle France, avec le journal historique d’un voyage … (3 vols.; 6 vols., Paris, 1744; a portion available in English, in Vol. II of Moore [No. 200a]). The “fastes chronologiques” were a portion of the contents of Vols. III and V of the Paris printings as respectively listed.


[235]  Memoirs des rois de France & de l’Angleterre sur les possessions &c. en Amerique 1755. 4 Vol: 4.°

   
   Étienne de Silhouette (1709–1765) et al., comps. and eds., Mémoires des commissaires du roi et de ceux de Sa Majesté Britannique, sur les possessions & les droits respectifs des deux couronnes en Amérique … (4 vols., quarto, Paris, 1755–1757). For a previous reference to this work, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 10; 13, n. 28.



[236]  Relation d’un voyage en Acadie par Dierville. Rouen 1708

   
   [?] Diéreville, Relation du voyage du Port-Royal de l’Acadie, ou de la Nouvelle-France … (Rouen, 1708; 2d ed., Amsterdam, 1710).


[237]  Josselyn’s account of New England

   
   John Josselyn, An Account of Two Voyages to New-England … (London, 1674; 2d ed., London, 1675).


[238]  Thomas’s account of Pennsylva. & N. Jersey

   
   Gabriel Thomas, An Historical and Geographical Account of the Province and Country of Pensilvania; and of West-New-Jersey in America … (London, 1698).


[239]  Purchases Pilgrimage. 5 Vol: fol:

   
   Samuel Purchas (ca. 1575–1626), comp. and ed., Haklytus posthumus or Purchas His Pilgrimes. Contayning a History of the World, in Sea Voyages, and Lande-Travells, by Englishmen and Others … (4 vols., London, 1625). JM’s erroneous entry is explicable. He employed a short title for Purchas His Pilgrimage. Or Relations of the World and the Religions Observed in All Ages and Places …, first published (London) in 1613. This work is unrelated to the Pilgrimes; but because of the similarity in titles, and because both works were published in folio and in volumes of the same size, cataloguers for many years listed the augmented fourth edition of the Pilgrimage (London, 1626) as being Volume V of the Pilgrimes. For other works contained in the Pilgrimes in whole or in part, see Nos. 217b-c, 220a-f, 222a-b, 222d-f, 233, and 265. See also Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., IV, 101; 102, n. 4.


[240]  Hackluyt’s Voyages

   
   Richard Hakluyt (ca. 1552–1616), comp. and ed., The Principal Navigations, Voiages, Traffiques and Discoveries of the English Nation, Made by Sea or Ouerland … within the Compasse of These 1500 Yeeres … (Variant title, London, 1589; 2d ed., augmented, above title, 3 vols., London, 1598–1600). For other works contained in this collection in whole or in part, see Nos. 217a, 218a-b, 219a-d, 221a-e, 264. For a previous reference to Hakluyt, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 9; 11, nn. 3, 5, 7.


[241]  Abbe Reynal’s Hist: Pol: & Philos: of East & W. Indies

   
   Guillaume Thomas François Raynal (1713–1796) [and allegedly Denis Diderot (1713–1784) et al.], A Philosophical and Political History of the Settlements and Trade of the Europeans in the East and West Indies … (Anon., French original ed., 6 vols., Amsterdam, 1770; J[ohn] O[badiah] Justamond [d. 1786], tr. and ed., English ed., 6 vols., Edinburgh, 1782; 2d ed., 8 vols., London; 6 vols., Dublin, 1783).


[242]  Robinson’s History of America

   
   William Robertson (see No. 90), The History of America … (Partly posthumous, 3 vols., London and Dublin, 1777–1796; 2d ed., 3 vols., London, 1778–1796).


[243]  Russell’s Hist: of do.

   
   William Russell (1741–1793), The History of America, from Its Discovery … (2 vols., London, 1778).



[244]  Colden’s History of the 5 Nations

   
   Cadwallader Colden (1688–1776), The History of the Five Indian Nations … Depending on the Province of New-York … (variant title, New York, 1727, best ed.; 3d ed., 2 vols., London, 1755).


[245]  Burke’s account of the Europ: Settlemts. in America

   
   [William Burke (ca. 1723–1798)], An Account of the European Settlements in America … (2 vols., London, 1757; Edmund Burke [see No. 115], reviser, 5th ed., 2 vols., 1766; 6th ed., 2 vols., London and Dublin, 1777).


[246]  Douglas’s Summary

   
   William Douglass (ca. 1691–1752), A Summary, Historical and Political … of the British Settlements in North-America … (“W. D., M. D.” continuing “numbers,” Boston, 1747–1751, left uncompleted by death of author; 3d ed., 2 vols., London, 1760). See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 184, and n. 1.


[247]  Collection of Charters

   
   247a. John Almon (see No. 36b), comp. and ed., The Charters of the British Colonies in America … (London, 1774; 2d ed., Dublin, 1776). Although not included in this work, “The Grants, Concessions, and Original Constitution” of New Jersey were a portion of the contents of No. 278z.



   
   247b. Richard Parker (d. ca. 1725), comp. and ed., The Two Charters Granted by King Charles IId. to the Proprietors of Carolina … (London, 1705). See Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 10; 13, n. 27.


[248]  Neal’s History of New England

   
   Daniel Neal (1678–1743), The History of New-England … to the Year of Our Lord, 1700 … (2 vols., London, 1720; 2d ed., 2 vols., London, 1747).


[249]  Prince’s Chronological History of N. England

   
   Thomas Prince (1687–1758), A Chronological History of New-England … In the Form of Annals … (2 vols., Vol. II with variant main title, Annals of New-England, Boston, 1736–1755).


[250]  Tracts relating to N. England by Cotton Mather

   
   250a. Cotton Mather (1663–1728), The Bostonian Ebenezer. Some Historical Remarks, on the State of Boston … (Boston, 1698).



   
   250b. [Cotton Mather], The Declaration of the Gentlemen, Merchants, and Inhabitants of Boston, and the Country Adjacent … (Boston and London, 1689).



   
   250c. Cotton Mather, Late Memorable Providences relating to Witchcraft and Possessions … (Boston, 1689; 3d ed., Boston and Edinburgh, 1697).



   
   250d. ———, A Letter on the Character of the Inhabitants of New England … (Boston, 1718).



   
   250e. ———, The Present State of New-England … upon the News of an Invasion by Bloody Indians and French-men … (Boston, 1690).



   
   250f. ———, The Short History of New England. A Recapitulation of Wonderfull Passages Which Have Occurr’d … (Boston, 1694).



   
   250g. ———, Some Few Remarks, upon a Scandalous Book, against the Government and Ministry of New-England … (Boston, 1701).




   
   250h. ———, Souldiers Counselled and Comforted … in the Just War of New-England against the Northern & Eastern Indians … (Boston, 1689).



   
   250i. ———, A True Account of the Tryals, Examinations, Confessions, Condemnations, and Executions of Divers Witches, at Salem, in New-England … (London, 1693).



   
   250j. ———, The Wonders of the Invisible World: Being an Account of the Tryals of Several Witches, Lately Ex[e]cuted in New England … (Boston and London, 1693).


[251]  Mather’s ecclesiastical History of N. England

   
   Cotton Mather (see No. 250), Magnalia Christi americana; or, The Ecclesiastical History of New England … unto the Year of Our Lord, 1698 … (London, 1702).


[252]  Hubbards History of N. England

   
   William Hubbard (ca. 1621–1704), A Narrative of the Indian Wars in New-England, from … 1607, to the Year 1677 … (Boston, 1677; imperfect ed., London, 1677; 3d ed.[?], Boston, 1775).


[253]  Morton’s New England’s Memorial

   
   Nathaniel Morton (1613–1685), New-England’s Memorial: or, A Brief Relation of the Most Memorable and Remarkable Passages of the Providence of God, Manifested to the Planters … (Boston, 1669; 3d ed., Newport, R. I., 1772).


[254]  Hutchinson’s History of Massachusetts bay

   
   Thomas Hutchinson (1711–1780), The History of the Colony of Massachusetts Bay … (3 vols., Vols. I–II, Boston, 1764–1767; John Hutchinson [1793–1865], ed., Vol. III, London, 1828; 2d ed., London, 1760 [for 1765]–1828).


[255]  Collection of papers relating to the History of do.

   
   Thomas Hutchinson, A Collection of Original Papers relative to the History of the Colony of Massachusetts-Bay … (Boston, 1769).


[256]  Smiths History of N. York.

   
   William Smith (1728–1793), The History of the Province of New-York, from the First Discovery … (London, 1757; 2d ed., London, 1776).


[257]  Smith’s History of N. Jersey

   
   Samuel Smith (1720–1776), The History of the Colony of Nova-Caesaria, or New-Jersey … to the Year 1721. With Some Particulars Since … (Burlington, N.J., 1765).


[258]  Historical review of Pennsa.

   
   [Richard Jackson (d. 1787), Benjamin Franklin (1706–1790), et al.], An Historical Review of the Constitution and Government of Pennsylvania … (London, 1759). After “Pennsa.” JM wrote and canceled “by Franklyn,” possibly because of uncertainty of attribution.


[259]  Franklin’s other works

   
   Benjamin Franklin, Political, Miscellaneous, and Philosophical Pieces … (Benjamin Vaughan [1751–1835], comp. and ed., London, 1779). For Vaughan, see Comment by Jefferson, 25 Jan. and n. 1; JM Notes, 19 Mar. 1783, n. 9. The “Vaughan” was the only authorized compilation of Franklin’s works available in 1783. Even Franklin himself probably could not have assembled all his “other works,” including many of concealed authorship, occasional pamphlets, and newspaper ephemerae. That assembling would await twentieth-century scholarship.


[260]  Smith’s History of Virga.

   
   260a. John Smith (1580–1631), The Generall Historie of Virginia, New-England, and the Summer Isles … ano. 1584 to This Present 1626 … (Variant subtitle, London, 1624; so-called “second” ed., London, 1626, and six succeeding so-called eds., pages of all printed in 1624 and subtitle updated, as above; so-called “eighth” ed., London, 1632). For other works by Smith, see Nos. 260b and 280a.



   
   260b. John Smith, The True Travels, Adventures and Observations of Captaine John Smith … Together with a Continuation of His Generall Historie … since 1624, to This Present 1629 … (London, 1630; 3d ed., London, 1744; also in Vol. II of the Churchills [No. 222c]).


[261]  Beverley’s do. of do.

   
   [Robert Beverley (ca. 1673–1722)], “a Native and Inhabitant of the Place,” anonym, The History and Present State of Virginia … (“R: B: gent:,” London, 1705; 2d ed., revised and augmented, London, 1722).


[262]  Keith’s do. of do.

   
   Sir William Keith (1680–1749), baronet, The History of the British Plantations in America … Part I. Containing the History of Virginia … (London, 1738; no other “Part” was ever published).


[263]  Stith’s do. of do.

   
   William Stith (1707–1755), The History of the First Discovery and Settlement of Virginia … (Two separate eds., one superior, the other with type readjusted and on poor paper, Williamsburg, 1747; reissue of each ed. with new title page, London, 1753). For previous references to Stith, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., V, 9; 11, n. 7; 12, nn. 8–9.


[264]  De incolis Virginiae ab Anglico Thoma. Heriot

   
   Thomas Harriot (1560–1621), Admiranda narratio fida tamen, de commodis et incolarvm ritibus Virginiae … (Original English ed., A Briefe and True Report of the New Found Land of Virginia.… London, 1588, very rare; Latin ed. in Part I of Theodor de Bry [1528–1598] et al., comps., trs., and eds., Collectiones peregrinationum in Indiam Orientalem et Indiam Occidentalem [25 parts, Frankfort, 1590–1634]). JM and his consultants either did not know or had forgotten that the English version was reprinted in Vol. III of Hakluyt (No. 240).


[265]  Discourses of Virginia

   
   Ralph Hamor, A Trve Discourse of the Present State of Virginia, and the Successe of the Affaires There till the 18 of June. 1614 … (London, 1615; also partly reprinted in Purchas [No. 239]).


[266]  Virginia by E. W.

   
   Edward Williams, Virginia in America: More Especially the South Part Thereof … the Fertile Carolana, and No Lesse Excellent Isle of Roanoak … (Variant title, London, 1650; 2d ed., containing an additional chapter, London, 1650; 3d ed., above title, London, 1651).



[267]  Jones’s present State of Virginia

   
   Hugh Jones (ca. 1670–1760), The Present State of Virginia. Giving a Particular and Short Account of the Indian, English, and Negroe Inhabitants … (London, 1724).


[268]  A discourse & view of Virga. by Sir Wm. Berkeley Govr. 1663

   
   Sir William Berkeley (ca. 1608–1677), A Discourse and View of Virginia … (London, 1662; 2d ed., London, 1663).


[269]  An account of the life & death of Nat: Bacon. 1677.

   
   Strange News from Virginia; Being a Full and True Account of the Life and Death of Nathaniel Bacon … (London: William Harris, 1677).


[270]  History of the present State of Virginia

   
   James Blair (1656–1743), Edward Chilton, and Henry Hartwell, The Present State of Virginia, and the College … (London, 1727).


[271]  A short collection of the most remarkable passages from the original to the dissolution of the Virga. Company. 1651.

   
   Arthur Wodenoth (Woodnoth) (ca. 1590–ca. 1650), A Short Collection of the Most Remarkable Passages from the Originall to the Dissolution of the Virginia Company … (London, 1651).


[272]  Lederer’s discoveries in Virginia and Carolina in 1669. & 1670. by Sr. Wm. Talbot 1672.

   
   John Lederer (b. ca. 1644), The Discoveries of John Lederer, in Three Several Marches from Virginia, to the West of Carolina, and Other Parts of the Continent: Begun in March 1669, and Ended in September 1670 … (Latin original MSS; Sir William Talbot, baronet, tr. and ed., London, 1672).


[273]  Brickell’s History of North Carolina

   
   John Brickell (ca. 1710–1745), The Natural History of North-Carolina. With an Account of the Trade, Manners and Customs of the Christian and Indian Inhabitants … (Dublin, 1737, an almost verbatim plagiarism of Lawson [No. 274]; 2d ed., Dublin, 1743).


[274]  Lawson’s do. of do.

   
   John Lawson (d. 1712), The History of Carolina; Containing the Exact Description and Natural History of That Country, … and a Journal of a Thousand Miles, Travel’d thro’ Several Nations of Indians … (Variant title, London, 1709; 3d ed., above title, London, 1718).



   
   On 15 July 1831 the aged Madison, having observed “in a Newspaper paragraph” referring to a fire in Raleigh that “nothing was saved from the Library of the State, particularly ‘Lawson’s History of it,’” autographed and forwarded a personal copy of the work to Governor Montfort Stokes of North Carolina (LC: Madison Papers). For a plagiarism of the work, see No. 273.



[275]  Description of South Carolina with its civil Natural and commercial History 1762.

   
   [James Glen], A Description of South Carolina; Containing Many Curious and Interesting Particulars relating to the Civil, Natural and Commercial History of That Colony … (London, 1761). If JM’s pen did not slip, he was misinformed; there was no edition of 1762.


[276]  Huet’s History of S. Carolina

   
   Alexander Hewat (ca. 1745–1829), An Historical Account of the Rise and Progress of the Colonies of South Carolina and Georgia … (2 vols., London, 1779).


[277]  Collection of papers relative to Georgia

   
   In attempting to cover the deficiencies in the published history of Georgia, JM would have found a “Collection of papers” to contain a surprisingly large number of printed items—that number not sufficing, however, to cover serious gaps in the historical record. A limited but typical selection from the De Renne collection of Georgiana is here presented (Azalea Clizbee, comp., Catalogue of the Wymberley Jones De Renne Georgia Library at Wormsloe, Isle of Hope near Savannah, Georgia [3 vols., Wormsloe, 1931], I, 1–226 passim).



   
   277a. George Cadogan, The Spanish Hireling Detected: Being a Refutation of the Several Calumnies and Falshoods in a Late Pamphlet, Entitul’d “An Impartial Account” … (London, 1743). For “An Impartial Account,” see No. 277f; for a rejoinder to this “Refutation,” No. 277e.



   
   277b. James Johnston, comp. and ed., Account of the Siege of Savannah, by the French and Rebels, Commanded by Count d’Estaing and General Lincoln … (Savannah, 1780).



   
   277c. [Benjamin Martyn (1699–1763)], An Account Shewing the Progress of the Colony of Georgia, from Its First Establishment … (London, 1741; reprint, Annapolis, 1742). This work also has been attributed to Lord John Perceval, for whom see No. 277g.



   
   277d. Benjamin Martyn, Reasons for Establishing the Colony of Georgia … With Some Account of the Country and the Design of the Trustees … (Anon., London, 1733; 2d ed., London, 1733).



   
   277e. [James Edward Oglethorpe (1696–1785)], A Full Reply to Lieut. Cadogan’s Spanish Hireling, &c.… (London, 1743). For the work to which this was “A Full Reply,” see No. 277a.



   
   277f. [James Edward Oglethorpe], An Impartial Account of the Late Expedition against St. Augustine under General Oglethorpe … (London, 1742). For an attack on this work, see No. 277a.



   
   277g. [Lord John Perceval (1711–1770), later Earl of Egmont, supposed author], Faction Detected by the Evidence of Facts. Containing an Impartial View of Parties at Home, and Affairs Abroad … (London, 1742; 5th ed., London, 1743). The work has also been attributed to William Pulteney (1684–1764), later Earl of Bath.



   
   277h. [Lord John Perceval], Remarks upon a Scandalous Piece, Entitled a Brief Account of the Causes That Have Retarded the Progress of the Colony of Georgia … (London, 1743). For the “Scandalous Piece,” see No. 277k.



   
   277i. Georg Philipp Friedrich von Reck (1710–1798) and Johann Martin Bolzius (1703–1765), An Extract of the Journals of Mr. Commissary von Reck, Who Conducted the First Transport of the Saltzburgers to Georgia; and of the Reverend Mr. Bolzius … (London, 1734).




   
   277j. South Carolina (Colony), Report of the Committee Appointed To Examine into the Proceedings of the People of Georgia … and the Dispute Subsisting between the Two Colonies … (Charleston, 1737).



   
   277k. Thomas Stephens, A Brief Account of the Causes That Have Retarded the Progress of the Colony of Georgia … A Proper Contrast to A State of the Province of Georgia … (London, 1743). For the “State” to which this work was allegedly a “Proper Contrast,” see No. 2771, and for a counterblast to the above assertedly “Scandalous Piece,” No. 277h.



   
   277l. William Stephens (1671–1753), A Journal of the Proceedings in Georgia, Beginning October 20, 1737 … (3 vols., London, 1742). The appendix of Vol. II is the author’s A State of the Province of Georgia, Attested upon Oath in the Court of Savannah, November 10, 1740, also separately published (London) in 1742. Against this “State” was directed the “Brief Account” which purported to be a “Proper Contrast” (No. 277k).



   
   277m. Patrick Sutherland, An Account of the Late Invasion of Georgia … (London, 1743).



   
   277n. Patrick Tailfer et al., A True and Historical Narrative of the Colony of Georgia, in America, from the First Settlement Thereof … (Charleston, 1741).



   
   277o. Trustees for Establishing the Colony of Georgia in America, An Account Shewing the Progress of the Colony of Georgia in America from Its First Establishment … (London, 1741).



   
   277p. John Wesley (1703–1791), An Extract of the Rev. Mr. John Wesley’s Journal, from His Embarking for Georgia to His Return to London … (Bristol, n.d. [1739?]).



   
   277q. George Whitefield (1714–1770), A Continuation of the Reverend Mr. White-field’s Journal, After His Arrival in Georgia … (London, 1741).


[278]  Laws of each of the United States

   
   Scores of single acts or ordinances were published separately. For this reason, the citations below are confined to volumes containing the statutes enacted during an entire legislative session or during more than one session.



   
   278a. Acts and Laws, Passed by the General Court or Assembly of His [Her] Majesties Province of New-Hampshire in New England … (Boston, 1669, 1706, 1716, 1718–1719, 1721–1722, 1726–1728).



   
   278b. Acts and Laws of His Majesty’s Province of New-Hampshire, in New-England … (Portsmouth, 1761–1766).



   
   278c. Acts and Laws of the Colony of New-Hampshire … (Exeter, 1776).



   
   278d. Acts and Laws of the State of New-Hampshire … (Exeter, 1780). The text comprises laws enacted from 1776 through 1780.



   
   278e. The General Laws and Liberties of the Massachusetts Colony in New-England, Revised and Reprinted … (Cambridge, Mass., 1672; reprint, London, 1675).



   
   278f. Several Laws and Orders Made at the General Court Holden [Held] at Boston … (Cambridge, 1672–1684).



   
   278g. At the Convention of the Governour and Council, and Representatives of the Massachusetts Colony … (Cambridge, 1689).



   
   278h. Acts and Laws Passed by the Great and General Court or Assembly of the Province of Massachusetts-Bay in New England, from 1692 to 1719 … (London, 1724).




   
   278i. Acts and Laws, Passed by the Great and General Court or Assembly of Their [His, Her] Majesties [Majesty’s] Province of the Massachusetts-Bay, in New-England, Begun and Held at Boston [Cambridge, Concord, Roxbury, Salem] … (Boston, 1719–1774).



   
   278j. In the Fifteenth Year of the Reign of George the Third, King &c. Acts and Laws, Passed by the Great and General Court or Assembly of the Colony of Massachusetts-Bay in New-England … (Watertown, 1775).



   
   278k. In the Year of Our Lord, 1776 [1777]. Acts and Laws, Passed by the Great and General Court or Assembly of the Colony of Massachusetts-Bay in New-England … (Watertown and Boston, 1776–1777).



   
   278l. Acts and Laws, Passed by the Great and General Court or Assembly of the State of Massachusetts Bay, in New England … (Boston, 1778–1780).



   
   278m. Acts and Laws, Passed by the Great and General Court or Assembly of the Commonwealth of Massachusetts … (Boston, 1781–1783).



   
   278n. Acts and Laws of the English Colony of Rhode-Island and Providence-Plantations, in New-England … (Boston, 1719; 4th revision, Newport, 1767).



   
   278o. Acts and Laws of the English Colony of Rhode-Island and Providence Plantations, in New-England, in America. Made and Passed Since the Revision in June, 1767 … (Newport, 1772).



   
   278p. At a General Assembly of the Governor and Company of the English Colony of Rhode-Island, and Providence Plantations, in New-England … (Newport and Providence, 1773–1776).



   
   278q. At a General Assembly of the Governor and Company of the State of Rhode-Island and Providence Plantations … (Providence and Attleborough, 1777–1783).



   
   278r. Acts and Laws of His Majesties Colony of Connecticut in New-England … (New London and Hartford, 1715–1727).



   
   278s. Acts and Laws Passed by the General Court or Assembly of His Majesty’s Colony of Connecticut in New-England … (New London, 1728–1748).



   
   278t. Acts and Laws Passed by the General Court or Assembly of His Majesty’s [English] Colony of Connecticut in New-England … (New London, 1750–1776).



   
   278u. Acts and Laws, Made and Passed by the General Court or Assembly of the State of Connecticut, in New-England … (New London, 1777–1783).



   
   278v. Peter Van Schaack (1747–1832), ed., Laws of New-York from the Year 1691 to 1773 Inclusive … (2 vols., New York, 1774).



   
   278w. Acts of the General Assembly of the Colony of New-York, February-March, 1774 … (New York, 1774).



   
   278x. Laws of the State of New-York, Commencing with the First Session of the Senate and Assembly, After the Declaration of Independence … (Poughkeepsie, 1782).



   
   278y. Laws of the State of New-York, Passed at Kingston … (Poughkeepsie, 1783).



   
   278z. “Some Gentlemen Employed by the General Assembly,” anonym, eds., The Grants, Concessions, and Original Constitution of the Province of New-Jersey, the Acts Passed During the Proprietary Governments, and Other Material Transactions Before the Surrender Thereof to Queen Anne … (Philadelphia, 1757).



   
   278aa. Samuel Allinson, ed., Acts of the General Assembly of the Province of New-Jersey, from the Surrender of the Government to Queen Anne, in the Year of Our Lord 1702, to the 14th Day of January 1776 … (2d ed., Burlington, 1776).



   
   278ab. Acts of the General Assembly of the State of New-Jersey … (Burlington and Trenton, 1777–1780).




   
   278ac. Acts of the Fifth [-Seventh] General Assembly of the State of New-Jersey … (Trenton, 1781–1783).



   
   278ad. [Joseph Galloway (ca. 1731–1803), ed.], The Acts of the Assembly of Pennsylvania … And an Appendix, Containing Such Acts and Parts of Acts, relating to the Proprietary, as Are Expired, Altered or Repealed … (Philadelphia, 1775).



   
   278ae. [Thomas McKean (1734–1817), ed.], The Acts of the General Assembly of Pennsylvania … And an Appendix, Containing Laws Now in Force, Passed between the Thirtieth Day of September 1775, and the Revolution … (2 vols., Philadelphia, 1782–1786). Vol. II contains laws passed through the year 1786.



   
   278af. [Caesar Rodney (1728–1784) and Thomas McKean (see No. 278ae), eds.], Laws of the Government of Newcastle, Kent, and Sussex, upon Delaware … (2 vols., Philadelphia and Wilmington, 1752–1763).



   
   278ag. Anno regni sexto [-quinto decimo] Georgii III regis. At a General Assembly Begun at New-Castle … the Following Acts Were Passed by the Honourable John Penn [Richard Penn], Esquire; Governor … (Wilmington, 1766–1767, 1769–1770, 1772–1773, 1775).



   
   278ah. Acts of the General Assembly of the Delaware State … (Wilmington, 1779).



   
   278ai. Anno millesmo septingentesimo octuagesimo [-primo]. At a General Assembly Begun at Dover in the Delaware State … the Following Acts Were Passed … (Wilmington, 1780–1781).



   
   278aj. Acts of the General Assembly of the Delaware State, at a Session Begun at Dover … (Wilmington, 1782–1783).



   
   278ak. Thomas Bacon (ca. 1700–1768), ed., Laws of Maryland at Large … Now First Collected into One Compleat Body, and Published from the Original Acts and Records … (Annapolis, 1765).



   
   278al. Laws … of the Dominion of the Right Honourable Frederick [Henry Harford], Absolute Lord and Proprietary of the Provinces of Maryland and Avalon, Lord Baron of Baltimore, &c.… (Annapolis, 1768, 1770–1774).



   
   278am. Laws of Maryland, Made and Passed at a Session of Assembly, Begun and Held at the City of Annapolis … (Annapolis, 1777–1783).



   
   278an. The Acts of Assembly, Now in Force, in the Colony of Virginia. With an Exact Table to the Whole … (Williamsburg, 1769).



   
   278ao. Acts of the General Assembly, 10 [-12] Geo. III. With an Index … (Williamsburg, 1770–1772).



   
   278ap. At a General Assembly, Begun and Held at the Capitol, in the City of Williamsburg … (Williamsburg, 1773).



   
   278aq. Ordinances Passed at a Convention Held at the Town of Richmond, in the Colony of Virginia, on Monday the 17th of July, 1775 … (Williamsburg, n. d. [1775]).



   
   278ar. Ordinances Passed at a Convention Held in the City of Williamsburg, in the Colony of Virginia, on Friday the 1st of December, 1775 … (Williamsburg, n. d. [1775]).



   
   278as. Ordinances Passed at a General Convention … Held at the Capitol, in the City of Williamsburg, on Monday the 6th of May, anno Dom: 1776 … (Williamsburg, n. d. [1776]).



   
   278at. At a General Assembly, Begun and Held at the Capitol, in the City of Williamsburg … (Williamsburg, 1777–1779).



   
   278au. Acts Passed at a General Assembly, Begun and Held in the Town of Richmond … (Richmond, n. d. [1780–1781]).




   
   278av. Acts Passed at a General Assembly of the Commonwealth of Virginia, Begun and Held at the Public Buildings in the Town of Richmond … (Charlottesville and Richmond, n. d. [1781–1783]).



   
   278aw. A Complete Revisal of All the Acts of Assembly, of the Province of North-Carolina, Now in Force and Use … (New Bern, 1773).



   
   278ax. Acts Passed by the Assembly, of the Province of North-Carolina … (New Bern, 1774).



   
   278ay. The Acts of Assembly of the State of North-Carolina … (n.p., New Bern, and Halifax, 1777–1783).



   
   278az. Nicholas Trott (1662–1740), ed., The Laws of the Province of South-Carolina … (Charleston, 1736).



   
   278ba. Acts Passed by the General Assembly of South-Carolina at [a] Session[s] Begun and Holden at Charles-Town … (Charleston, 1736–1737, 1760).



   
   278bb. Anno regni Georgii III. regis Magnae Britanniae, Franciae & Hiberniae quinto [sexto], At a General Assembly Begun and Holden at Charles-Town … (Charleston, 1765–1766).



   
   278bc. Acts and Ordinances of the General Assembly of the State of South-Carolina … (Charleston, 1776–1778).



   
   278bd. Acts Passed at a General Assembly Begun and Holden at Jacksonburg, in the State of South-Carolina … (Philadelphia, 1782).



   
   278be. Acts and Ordinances Passed at a General Assembly of the State of South-Carolina … (Charleston, 1783).



   
   278bf. Acts Passed by the General Assembly of Georgia from February 17, 1755 to May 10, 1770 … (Savannah, 1763–1770).



   
   278bg. Acts Passed by the General Assembly of Georgia at a Session Begun the 9th Day of December, 1772 … (Savannah, 1773).


[279]  All Treaties entered into with the natives of N. America.

   
   This portion of the order could be filled, at least to the point of supplying copies of all treaties known to be in print; of these a limited number are presented below. An indeterminable multiplicity of written agreements “entered into” with various Indian tribes existed only in manuscript form, for examples of which see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., III, 249; 250, n. 7; IV, 125–26; 156, n. 9; V, 62, n. 18; 405, n. 29.



   
   279a. Articles of Peace between the Most Serene and Mighty Prince Charles II.… and Several Indian Kings and Queens, &c. Concluded the 29th Day of May, 1677 … (London, 1677).



   
   279b. An Account of the Treaty between His Excellency Benjamin Fletcher, Captain-General and Governour in Chief of the Province of New-York, &c. and the Indians of the Five Nations … (New York, 1694).



   
   279c. The Particulars of an Indian Treaty at Conestogoe, between His Excellency Sir William Keith, Bart. Governor of Pennsylvania, and the Deputies of the Five Nations, in June, 1722 … (Philadelphia, 1722; reprint, London and Dublin, 1723).



   
   279d. A Treaty of Peace and Friendship Made and Concluded between His Excellency Sir William Keith … and the Chiefs of the Indians of the Five Nations, at Albany, in the Month of September 1722 … (Philadelphia, 1722).



   
   279e. Two Indian Treaties the One Held at Conestogoe in May 1728. And the Other at Philadelphia in June Following, between the Honourable Patrick Gordon Esq. Lieut. Governour of the Province of Pennsylvania, and Counties … upon Delaware, and the Chiefs of the Conestogoe, Delaware, Shawanese and Canawese Indians … (Philadelphia, 1728).




   
   279f. A Treaty of Friendship Held with … the Six Nations, Philadelphia, September, and October, 1736 … (Philadelphia, 1737).



   
   279g. The Treaty Held with the Indians of the Six Nations at Philadelphia, in July, 1742 … (Philadelphia, 1743).



   
   279h. A Treaty … at the Town of Lancaster, in Pennsylvania, by the Honourable the Lieutenant-Governor of the Province, and … the Commissioners for the Provinces of Virginia and Maryland, with the Indians of the Six Nations, in June, 1744 … (Philadelphia, 1744).



   
   279i. An Account of the Treaty Held at the City of Albany, in the Province of New-York, by His Excellency the Governor … and … the Commissioners for the Provinces of Massachusetts, Connecticut, and Pennsylvania, with the Indians of the Six Nations, in October, 1745 … (Philadelphia, 1746).



   
   279j. A Treaty, between His Excellency the Honourable George Clinton, Captain General and Governor in Chief of the Province of New-York … and the Six United Indian Nations, and Other Indian Nations … Held at Albany in the Months of August and September, 1746 … (New York, 1746).



   
   279k. A Treaty between the President and Council of the Province of Pennsylvania, and the Indians of Ohio, Held at Philadelphia, Nov. 13, 1747 … (Philadelphia, 1748).



   
   279l. A Treaty Held by … Members of the Council of the Province of Pennsylvania, at the Town of Lancaster, with Some Chiefs of the Six Nations at Ohio, and Others … in the Month of July, 1748 … (Philadelphia, 1748).



   
   279m. A Treaty Held with the Ohio Indians, at Carlisle, in October, 1753 … (Philadelphia, 1753).



   
   279n. Treaty, or, Articles of Peace and Friendship Renewed between His Excellency Peregrine Thomas Hopson, Esq.; Captain General and Governor in Chief, in and over His Majesty’s Province of Nova-Scotia or Accadie … and Major Jean Baptiste Cope, Chief Sachem of the Chiben Accadie Tribe of Mickmack Indians … (Halifax, 1753).



   
   279o. An Account of Conferences Held, and Treaties Made, between Major-General Sir William Johnson, Bart. and the Chief Sachems and Warriours of the … Indian Nations in North America, at Their Meeting on Different Occasions at Fort Johnson, in the County of Albany, in the Colony of New-York, in the Years 1755 and 1756 … (London, 1756).



   
   279p. A Treaty between the Government of New-Jersey, and the Indians, Inhabiting the Several Parts of Said Province, Held at Croswicks … the Eighth and Ninth Day of January, 1756 … (Philadelphia, 1756).



   
   279q. A Treaty Held with the Catawba and Cherokee Indians, at Catawba-Town and Broad River, in the Months of February and March, 1756. By Virtue of a Commission Granted by the Honorable Robert Dinwiddie, Esquire, His Majesty’s Lieutenant-Governor, and Commander in Chief of the Colony and Dominion of Virginia, to the Honorable Peter Randolph and William Byrd, Esquires … (Williamsburg, 1756).



   
   279r. Proceedings and Treaty with the … Indians, Living at Otsiningo, on One of the West Branches of the Susquehanna River. Negotiated at Fort-Johnson … New-York; by the Honourable Sir William Johnson, Bart, &c.… (New York and Boston, 1757).



   
   279s. The Minutes of a Treaty Held at Easton, in Pennsylvania, in October, 1758. By the Lieutenant Governor of Pennsylvania, and the Governor of New-Jersey; with … the Mohawks, Nanticokes & Conoys, Oneydos, Chugnuts, Onondagas, Delawares, Cayugas, Unamies, Senecas, Mohickons, Tuscaroras, Minisinks, Tuteloes, and Wapings … (Woodbridge, N. J., 1758).



   
   279t. Samuel Wharton (1732–1800), View of the Title to Indiana … Containing … the Deed of the Six Nations to the Proprietors of Indiana—the Minutes of the Congress at Fort Stanwix, in October and November, 1768—the Deed of the Indians, Settling the Boundary Line between the English and Indian Lands … (Philadelphia, 1776).


[280]  All the political tracts which have been or may be published & may be judged of sufficient importance

   
   For “tracts” which had drawn or would draw JM’s attention prior to the close of 1783, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds.,
          The Papers of James Madison (6 vols. to date; Chicago,
        1962——)., I, 43; 44, n. 4; 115; 117, n. 7; 133, n. 5; II, 79; 80, nn. 1, 2; 147; 148, n. 11; III, 11; 14, n. 17; IV, 143; 144, n. 2; 155; 157, n. 13; 196; 198, n. 12; 228, n. 7; V, 319; 321, n. 13; Address to the States, 25 Apr. 1783, n. 38. Even if the phrase “of sufficient importance” is narrowly interpreted, a list of “All the political tracts” published during a time-span of 175 years would fill a large volume. A list, satisfactory to JM, might begin and end, respectively, with the following entries.



   
   280a. [John Smith (see No. 260a)], “Th. Watson Gent.,” pseud., A Trve Relation of Such Occurrences and Accidents of Noate as Hath Hapned in Virginia since the First Planting of That Collony … (London, 1608).



   
   280b. Ethan Allen (1738–1789), The Present State of the Controversy between the States of New-York and New-Hampshire, on the One Part and the State of Vermont on the Other … (Hartford, 1782).


[281]  Brown’s History of Jamaica

   
   Patrick Browne (ca. 1720–1790), The Civil and Natural History of Jamaica … (London, 1756; 2d ed., lacking the valuable illustrations of the 1st, London, 1769).


[282]  History of Barbadoes

   
   Richard Hall (d. 1786), The History of Barbadoes, from 1643 to 1762 … (London, 1765).


[283]  Garcilasso de la Vega’s History of Florida

   
   Garcilaso de la Vega (ca. 1540–1616), called el inca, Histoire de la conquête de la Floride: ou relation de ce qui s’est passé dans découverte de ce païs par Ferdinand de Soto … (Spanish original ed., 2 vols., Lisbon, 1605; French ed., 2 vols., Paris, 1670; 5th ed., 2 vols., Leyden, 1735). For other works by Vega, see Nos. 297 and 298.


[284]  Cox’s Account of Florida

   
   Daniel Coxe (1673–1739), A Description of the English Province of Carolana. By the Spaniards Call’d Florida, and by the French, la Louisiane … (Variant title, London, 1722; 2d ed., above title, London, 1741; 2d reprint, London, 1741).


[285]  Romans’s History of Florida

   
   Bernard Romans (ca. 1720–ca. 1784), A Concise Natural History of East and West-Florida … (New York, 1775; 2d ed., New York, 1776).


[286]  Memoirs sur la Louisiane par du Pratz

   
   LePage du Pratz (d. 1775), The History of Louisiana, or of The Western Parts of Virginia and Carolina; Containing a Description of the Countries That Lie on Both Sides of the River Missis[s]ippi … (French original ed., 3 vols., Paris, 1758; English ed., variant title, 2 vols., London, 1763; 2d ed., above title, London, 1774).


[287]  Description de la Louisiane par Hennepin

   
   Louis Hennepin (see No. 205), Description de la Louisiane, nouvellement découverte au sud’oüest de la Nouvelle France … (Paris, 1683; reprint, Paris, 1688).


[288]  Bossu’s travels through Louisiane

   
   Jean Bernard Bossu (1720–1792), Travels through That Part of North-America Formerly Called Louisiana … (French original ed., 2 vols., Paris, 1768; Johann Reinhold Forster [1729–1798], tr. and augmenter, 2 vols., London, 1771).


[289]  Venegas’s History of California

   
   Miguel Venegas (1680–ca. 1764), A Natural and Civil History of California … (Spanish original ed., 3 vols., Madrid, 1757; English ed., 2 vols., London, 1759).


[290]  Muratori il christianissimo felice

   
   Lodovico Antonio Muratori (1672–1750), Il cristianisimo felice nelle missioni de’ padri della compagnia di Gesù nel Paraguai … (2 vols., Venice, 1743–1749). An English edition of 1759 was only of the first volume.


[291]  Voyages et descouverts des Espagnols dans les Indes occidentales par Don Bernardo de las casas

   
   Bartolomé de las Casas (1474–1566), La découverte des Indes Occidentales, par les espagnols et les moyens dont ils se sont servis pour s’en rendre maitres … (Spanish original ed., 9 tracts, Seville, 1552–1553; French ed., Paris, 1697; reprint, Paris, 1701; one tract in English, in Vol. IV of Purchas [No. 239]).


[292]  Herrera’s History of the Spanish Colonies in America

   
   Antonio de Herrera y Tordesillas (1549–1625), The General History of the Vast Continent and Islands of America, Commonly Call’d the West-Indies … (Spanish original ed., 4 vols., Madrid, 1601–1615; English ed., somewhat abridged, 6 vols., London, 1725–1726).


[293]  de Solis’s History of the Conquest of Mexico by F. Cortez

   
   Antonio de Solis y Ribadeneyra (1610–1686), The History of the Conquest of Mexico by the Spaniards … (Spanish original ed., Madrid, 1684; English ed., 3 parts, London, 1724; Nathaniel Hooke [see No. 78], ed., 2d, corrected, ed., 2 vols., London, 1738; 3d ed., 2 vols., London, 1753).


[294]  Voyages de Gage

   
   Thomas Gage (d. 1656), A New Survey of the West-Indies. Being a Journal of Three Thousand and Three Hundred Miles within the Main Land of America … (Variant title, London, 1648; 2d ed., augmented, main title as above, London, 1655; 4th ed., main and subtitle as above, London, 1699; reprint, London, 1711). A new French translation of the work (2 vols., Paris) was published in 1776.


[295]  Houston’s Memoirs

   
   James Houstoun (ca. 1690–post-1753), The Works of James Houstoun, M. D., Containing Memoirs of His Life and Travels in Asia, Africa, America, and Most Parts of Europe … (2 separate printings, titles varying from above and from each other, London, 1747; 2d ed., above title, London, 1753).


[296]  Bouguer voyage au Perou.

   
   Pierre Bouguer (1698–1758), La figure de la terre, déterminée par les observations de MM. Bouguer, & de la Condamine … envoyés par ordre du roy au Pérou … avec une relation abregée de ce voyage … (Paris, 1749).


[297]  Garcilasso de la Vega’s History of the Incas of Perou

   
   Garcilaso de la Vega el inca (see No. 283), Histoire des incas, rois du Pérou … (Part I, Spanish original ed. of Commentarios reales, 2 parts, Lisbon and Cordova, 1609–1617; Thomas François Dalibard [1703–1799], tr. and ed., French ed., 2 vols., Paris, 1744).


[298]  Histoires des Guerres civiles des Espagnols dans les Indes, de Garcilasso de la Vega

   
   Garcilaso de la Vega el inca (see No. 283), Histoire des gverres civiles des espagnols dans les Indes … (Part II, Spanish original ed. of Commentarios reales, 2 parts, Lisbon and Cordova, 1609–1617; French ed., 2 vols., Paris, 1658; 3d ed., 2 vols., Amsterdam, 1706).


[299]  Histoire de l’Orenoque par Gumilla

   
   José Gumilla (1690–1758), Histoire naturelle, civile et géographique de l’Orénoque; et des principales rivières qui s’y jettent … (Spanish original ed., Madrid, 1741; 2d ed., 2 vols., Madrid, 1745; French ed., from Spanish 2d ed., 3 vols., Avignon, 1758).


[300]  Bancroft’s Natural History of Guiana

   
   Edward Bancroft (1744–1821), An Essay on the Natural History of Guiana, in South America … (London, 1769).


[301]  Les voyages de Coreal. 1722.

   
   Francesco Coreal (ca. 1648–1708), Recueil de voyages dans l’Amérique Méridionale … touchant le Pérou, la Guiane, le Brésil, &c.… (Variant title, according closely with JM’s entry, 2 vols., Paris; 3 vols., Amsterdam, 1722; 4th ed., above title, 3 vols., Amsterdam, 1738). Although the French version was allegedly a translation de l’espagnol, no Spanish original edition is known to exist.


[302]  Falkner’s description of Patagonia

   
   Thomas Falkner (1707–1784), A Description of Patagonia, and the Adjoining Parts of South America … [William Combe (1741–1823), comp. and ed.], (Hereford, Eng., 1774).


[303]  Nouveau voyage aux iles de l’Amerique

   
   Jean Baptiste Labat (1663–1738), Nouveau voyage aux isles de l’Amérique, contenant l’histoire naturelle de ce pays … (Author’s name only at end of dedication, 2 separate printings, 6 vols. each, Paris, 1722; 2d ed., augmented, 6 vols., The Hague, 1724; 3d ed., 8 vols., Paris, 1742).


[304]  Histoire de St. Domingue par Charlevoix

   
   Pierre François Xavier de Charlevoix (see No. 234), Histoire de l’isle espagnole ou de S. Domingue … (2 vols., Paris, 1730–1731; 2d ed., 4 vols., Amsterdam, 1733).



[305]  Chanvalon’s Voyage à la Martinique

   
   Jean Baptiste Thibault de Chanvalon, Voyage à la Martinique, contenant diverses observations … faites en 1751 & dans les années suivantes … (Paris, 1763).


[306]  Acuogna’s relation of the river of Amazons

   
   Cristóbal de Acuña (1597–1680), Voyages and Discoveries in South-America. The First up the River of Amazons to Quito, in Peru, and Back Again to Brazil … (Spanish original ed., Madrid, 1641; English ed., bound with the accounts of two other travelers, London, 1698).


[307]  Techo’s History of Paraguay.

   
   Nicolás del Techo (earlier Du Toict) (1611–1685), Decades virorum illustrium Paraguariae Societatis Jesu ex historia ejusdem provinciae … Cum synopsi chronologica historiae Paraguariae … (Liège, 1673; 3 vols. in 2, Frankfurt and Leipzig, 1767–1768; much abridged English version in Vol. IV of the Churchills [No. 222c]).




